
	
		II
		111th CONGRESS
		1st Session
		S. 1631
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reauthorize customs facilitation and
		  trade enforcement functions and programs, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Customs Facilitation and Trade
			 Enforcement Reauthorization Act of 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Customs facilitation
					Subtitle A—Functions other than investigative functions
				
					Sec. 101. Establishment of Agency; Commissioner.
					Sec. 102. Officers and employees.
					Sec. 103. Separate budget for U.S. Customs and Border
				Protection Agency.
					Sec. 104. Revolving fund.
					Sec. 105. Advances in foreign countries.
					Sec. 106. Advances for enforcement of customs
				provisions.
					Sec. 107. Certification of reason for advance.
					Sec. 108. Payments in foreign countries; claims for
				reimbursement.
					Sec. 109. Customs administration.
					Sec. 110. Personnel.
					Sec. 111. Authorization of appropriations.
					Subtitle B—Investigative functions
					Sec. 121. Establishment of Agency.
					Sec. 122. Separate budget for U.S. Immigration and Customs
				Enforcement Agency.
					Sec. 123. Undercover investigative operations.
					Sec. 124. Authorization of appropriations.
					Subtitle C—Joint Strategic Plan
					Sec. 131. Joint Strategic Plan.
					TITLE II—Customs facilitation, trade enforcement, and
				transparency
					Subtitle A—Customs facilitation and transparency
					Sec. 201. Trade benefits under the Customs-Trade Partnership
				Against Terrorism.
					Sec. 202. Customs Facilitation Partnership Program.
					Sec. 203. Consultations with respect to mutual recognition
				agreements.
					Sec. 204. Commercial Customs Operations Advisory
				Committee.
					Sec. 205. Automated Commercial Environment computer
				system.
					Sec. 206. International Trade Data System.
					Sec. 207. Electronic submission of public comments.
					Subtitle B—Trade enforcement
					Chapter 1—Commercial risk assessment targeting
					Sec. 211. Commercial Targeting Division and National Targeting
				and Analysis Groups.
					Sec. 212. Annual illegal drug control law enforcement
				strategy.
					Sec. 213. Report on oversight of revenue protection and
				enforcement measures by the inspector general.
					Sec. 214. Report on security and revenue measures with respect
				to merchandise transported in bond.
					Sec. 215. Importer of record program.
					Chapter 2—Import health and safety
					Sec. 221. Interagency Import Safety Working Group.
					Sec. 222. Joint Import Safety Rapid Response Plan.
					Sec. 223. Training.
					Chapter 3—Import-Related protection of intellectual property
				rights
					Sec. 231. Intellectual property rights.
					Sec. 232. National Intellectual Property Rights Coordination
				Center.
					Sec. 233. Joint strategic plan for the enforcement of
				intellectual property rights.
					Sec. 234. Repeated import-related infringement of intellectual
				property rights.
					Sec. 235. Personnel dedicated to the enforcement of
				intellectual property rights.
					Sec. 236. Training with respect to the enforcement of
				intellectual property rights.
					Sec. 237. Recordation of works for which a copyright is
				pending.
					Sec. 238. Availability of samples to owners of copyrights and
				trademarks or persons injured by the importation of circumvention
				devices.
					Sec. 239. Seizure of circumvention devices.
					Sec. 240. Information for travelers regarding violations of
				intellectual property rights.
					Sec. 241. International cooperation and information
				sharing.
					Sec. 242. Sense of Congress regarding recordation
				process.
					TITLE III—Miscellaneous provisions
					Sec. 301. Consultation on trade and customs revenue
				functions.
					Sec. 302. Drawback for exported merchandise.
					Sec. 303. Penalties for customs brokers.
					Sec. 304. Articles repaired or altered.
					Sec. 305. Charter flights.
					Sec. 306. Symposium fees.
					Sec. 307. Pilot program for establishing 24-hour commercial
				land border ports of entry.
					Sec. 308. Prohibition on importation of goods made with forced
				or indentured labor or by benefit of human trafficking.
					Sec. 309. Honey transshipment.
					Sec. 310. Contraband archaeological or ethnological
				materials.
					Sec. 311. De minimis and informal entries.
				
			2.DefinitionsIn this Act:
			(1)Commercial Customs Operations Advisory
			 CommitteeThe term
			 Commercial Customs Operations Advisory Committee means the
			 Advisory Committee established pursuant to section 202 of this Act or any
			 successor committee.
			(2)Customs and trade laws of the United
			 StatesThe term customs
			 and trade laws of the United States includes the following:
				(A)The Tariff Act of 1930.
				(B)Section 249 of the Revised Statutes of the
			 United States (19 U.S.C. 3).
				(C)Section 2 of the Act of March 4, 1923 (19
			 U.S.C. 6).
				(D)Section 13031 of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c).
				(E)Section 251 of the Revised Statutes of the
			 United States (19 U.S.C. 66).
				(F)Section 1 of the Act of June 26, 1930 (19
			 U.S.C. 68).
				(G)The Foreign Trade Zones Act (19 U.S.C. 81a
			 et seq.).
				(H)Section 1 of the Act of March 2, 1911 (19
			 U.S.C. 198).
				(I)The Trade Act of 1974.
				(J)The Trade Agreements Act of 1979.
				(K)The North American Free Trade Area
			 Implementation Act.
				(L)The Uruguay Round Agreements Act.
				(M)The Caribbean Basin Economic Recovery
			 Act.
				(N)The Andean Trade Preference Act.
				(O)The African Growth and Opportunity
			 Act.
				(P)The Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2071 et seq.).
				(Q)The Customs Enforcement Act of 1986 (Public
			 Law 99–570; 100 Stat. 3207–79).
				(R)The Customs and Trade Act of 1990 (Public
			 Law 101–382; 104 Stat. 629).
				(S)The Customs Procedural Reform and
			 Simplification Act of 1978 (Public Law 95–410; 92 Stat. 888).
				(T)The Trade Act of 2002 (Public Law 107–210;
			 116 Stat. 933).
				(U)The Convention on Cultural Property
			 Implementation Act (19 U.S.C. 2601 et seq.).
				(V)The Act of August 7, 1939 (53 Stat. 1263,
			 chapter 566; 19 U.S.C. 2077 et seq.).
				(W)Any other provision of law vesting customs
			 revenue functions in the Secretary of the Treasury.
				(X)Any other provision of law relating to
			 customs facilitation or trade enforcement that is administered by the U.S.
			 Customs and Border Protection Agency on behalf of any Federal agency that is
			 required to participate in the International Trade Data System.
				(Y)Any other provision of customs or trade law
			 administered by the U.S. Customs and Border Protection Agency.
				(3)Customs revenue functionThe term customs revenue
			 function has the meaning given that term in section 415 of the Homeland
			 Security Act of 2002 (6 U.S.C. 215).
			(4)Private sector entityThe term private sector entity
			 means—
				(A)an importer;
				(B)an exporter;
				(C)a forwarder;
				(D)an air, sea, or land carrier or
			 shipper;
				(E)a contract logistics provider;
				(F)a customs broker; or
				(G)any other person involved in the
			 importation or exportation of goods into or out of the United States.
				(5)Joint strategic planThe term Joint Strategic Plan
			 means the plan required by section 123A of the Customs and Trade Act of 1990,
			 as added by section 131 of this Act.
			(6)Trade Support NetworkThe term Trade Support Network
			 means the network of private sector entities that provide input on the design
			 and development of modernization projects of the U.S. Customs and Border
			 Protection Agency.
			ICustoms facilitation
			AFunctions other than investigative
			 functions 
				101.Establishment of Agency;
			 Commissioner
					(a)In generalThe first section of the Act of March 3,
			 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2071), is amended to read as
			 follows:
						
							1.Establishment of U.S. Customs and Border
				Protection Agency; commissioner
								(a)Establishment of U.S. Customs and Border
				Protection AgencyThere is
				established in the Department of Homeland Security the U.S. Customs and Border
				Protection Agency.
								(b)Establishment of Commissioner of U.S.
				Customs and Border ProtectionThe head of the U.S. Customs and Border
				Protection Agency shall be a Commissioner of U.S. Customs and Border Protection
				(in this Act, referred to as the Commissioner), who shall—
									(1)be appointed by the President, by and with
				the advice and consent of the Senate;
									(2)carry out the duties described in
				subsection (c); and
									(3)report directly to the Secretary of
				Homeland Security.
									(c)Duties
									(1)In generalThe duties of the Commissioner shall
				be—
										(A)to carry out the duties and powers
				prescribed by law and such other duties as the Secretary of Homeland Security
				may assign;
										(B)to direct the administration of the
				commercial operations as described in paragraph (2) and the noncommercial
				operations of the U.S. Customs and Border Protection Agency; and
										(C)to otherwise safeguard the economic and
				homeland security interests of the United States at land borders and ports of
				entry.
										(2)Commercial operationsThe commercial operations of the U.S.
				Customs and Border Protection Agency shall include—
										(A)administering any customs revenue function
				delegated by the Secretary of the Treasury to the Secretary of Homeland
				Security pursuant to section 412 of the Homeland Security Act of 2002 (6 U.S.C.
				212);
										(B)facilitating legitimate international
				trade, and enforcing the customs and trade laws of the United States to the
				extent of the authority of the Commissioner under such laws;
										(C)coordinating all efforts of the Department
				of Homeland Security to facilitate legitimate international trade and to
				enforce the customs and trade laws of the United States;
										(D)coordinating, on behalf of the Department
				of Homeland Security, efforts among executive branch agencies to facilitate
				legitimate trade and to enforce the customs and trade laws of the United
				States, including—
											(i)representing the Department of Homeland
				Security in interagency fora addressing such efforts; and
											(ii)coordinating with the Director of U.S.
				Immigration and Customs Enforcement to develop and implement the Joint
				Strategic Plan required under section 123A of the Customs and Trade Act of 1990
				(as added by section 131 of the Customs
				Facilitation and Trade Enforcement Reauthorization Act of
				2009);
											(E)coordinating, on behalf of the United
				States, efforts with foreign customs agencies to facilitate legitimate
				international trade and to enforce the customs and trade laws of the United
				States and of foreign countries;
										(F)consulting with the Committee on Finance of
				the Senate and the Committee on Ways and Means of the House of Representatives
				on a regular and timely basis regarding the status and substance of
				international negotiations relating to the customs and trade laws of the United
				States, or of foreign countries, in which personnel of the U.S. Customs and
				Border Protection Agency are participating;
										(G)collecting, assessing, and disseminating
				information as appropriate and in accordance with law, regarding cargo destined
				for the United States, to ensure that such cargo complies with the customs and
				trade laws of the United States and to facilitate the legitimate international
				trade of such cargo;
										(H)soliciting and considering on a regular
				basis input from the private sector, including the Commercial Customs
				Operations Advisory Committee, the Trade Support Network, and private sector
				entities affected by the efforts of the Federal Government to facilitate
				legitimate international trade and to enforce the customs and trade laws of the
				United States, with respect to—
											(i)the implementation of new or amended
				customs and trade laws; and
											(ii)the development, implementation, or
				revision of policies or regulations administered by the U.S. Customs and Border
				Protection Agency;
											(I)consulting on a regular basis with the
				Committee on Appropriations and the Committee on Finance of the Senate and the
				Committee on Appropriations and the Committee on Ways and Means of the House of
				Representatives, regarding the resource needs of the U.S. Customs and Border
				Protection Agency to safeguard the economic security interests of the United
				States at land borders and ports of entry; and
										(J)otherwise advising the Secretary of
				Homeland Security with respect to the development of policies associated with
				facilitating legitimate international trade and enforcing the customs and trade
				laws of the United States.
										(3)DefinitionsThe terms Commercial Customs
				Operations Advisory Committee, customs and trade laws of the
				United States, private sector entity, and Trade
				Support Network have the meaning given such terms in section 2 of the
				Customs Facilitation and Trade Enforcement
				Reauthorization Act of 2009.
									(d)CompensationThe Commissioner of U.S. Customs and Border
				Protection, Department of Homeland Security, shall be compensated at the rate
				of pay for level III of the Executive Schedule as provided in section 5314 of
				title 5, United States Code.
								(e)Absence or disability of
				CommissionerThe Principal
				Deputy Commissioner, appointed pursuant to section 2, shall act as Commissioner
				of U.S. Customs and Border Protection during the absence or disability of the
				Commissioner of U.S. Customs and Border Protection, or in the event that there
				is no Commissioner of U.S. Customs and Border
				Protection.
								.
					(b)Administrative continuityThe Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2073), is amended by striking section 3 and inserting
			 the following:
						
							3.Transfer of functions, assets, liabilities,
				and duties
								(a)In generalSection 411 of the Homeland Security Act of
				2002 (6 U.S.C. 211) is repealed, and the functions and associated personnel,
				assets, and liabilities, identified under such section 411 on the day before
				the date of the enactment of the Customs
				Facilitation and Trade Enforcement Reauthorization Act of 2009,
				are transferred to the U.S. Customs and Border Protection Agency.
								(b)Continuation in officeThe individual serving as Commissioner of
				Customs, in the Department of Homeland Security on the day before the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009 may serve as the
				Commissioner of the U.S. Customs and Border Protection Agency until the earlier
				of—
									(1)the date on which such individual is no
				longer eligible to serve as Commissioner of Customs; or
									(2)the date on which a person nominated by the
				President to be the Commissioner of U.S. Customs and Border Protection is
				confirmed by the
				Senate.
									.
					(c)ReferenceOn and after the effective date of this
			 Act, any reference in law or regulations to the Commissioner of
			 Customs or the Commissioner of the Customs Service shall
			 be deemed to be a reference to the Commissioner of U.S. Customs and Border
			 Protection established pursuant to the first section of the Act of March 3,
			 1927, as amended by subsection (a) of this section.
					(d)Conforming amendments
						(1)Title 5Section 5314 of title 5, United States
			 Code, is amended by striking Commissioner of Customs, Department of the
			 Treasury and inserting Commissioner of U.S. Customs and Border
			 Protection, Department of Homeland Security.
						(2)Table of contentsThe table of contents for the Homeland
			 Security Act of 2002 is amended by striking the item relating to section 411
			 and inserting the following:
							
								
									Sec. 411.
				Reserved.
								
								.
						102.Officers and employees
					(a)In generalThe Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2072), is amended by striking section 2 and inserting
			 the following:
						
							2.Principal Deputy Commissioner; deputy
				commissioner; other officers
								(a)Principal Deputy Commissioner
									(1)In generalThere shall be in the U.S. Customs and
				Border Protection Agency established by the first section, 1 Principal Deputy
				Commissioner who shall be appointed by the President, by and with the advice
				and consent of the Senate.
									(2)Committee referralAs an exercise of the rulemaking power of
				the Senate, a nomination for Principal Deputy Commissioner of U.S. Customs and
				Border Protection shall be referred to the Committee on Finance of the
				Senate.
									(3)DutiesThe duties of the Principal Deputy
				Commissioner shall include—
										(A)primary oversight of the commercial
				operations of the U.S. Customs and Border Protection Agency;
										(B)overseeing the operations of the Office of
				Trade established pursuant to section 4 of this Act;
										(C)coordinating the establishment of standards
				and policies for designing, developing, delivering, and evaluating training
				programs for the U.S. Customs and Border Protection Agency personnel with
				responsibilities for customs facilitation and trade enforcement;
										(D)overseeing the development and
				implementation of information technology, research, and communication
				functions, including automation and modernization strategies, that support the
				operations of the U.S. Customs and Border Protection Agency, including the
				implementation of the Automated Commercial Environment computer system
				authorized under section 13031(f)(5) of the Consolidated Omnibus Budget and
				Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5));
										(E)overseeing the administration of customs
				revenue functions performed by the U.S. Customs and Border Protection
				Agency;
										(F)overseeing the administration of the
				financial management activities of the U.S. Customs and Border Protection
				Agency, including accounting, budgeting, procurement, logistics, financial
				systems, policy, planning, and audit oversight;
										(G)overseeing the public communication efforts
				of the U.S. Customs and Border Protection Agency; and
										(H)overseeing the human resources operations
				of the U.S. Customs and Border Protection Agency.
										(4)CompensationThe Principal Deputy Commissioner of U.S.
				Customs and Border Protection, Department of Homeland Security, shall be
				compensated at the rate of pay for level IV of the Executive Schedule as
				provided in section 5315 of title 5, United States Code.
									(5)Absence or disability of Principal Deputy
				CommissionerThe Assistant
				Commissioner of the Office of Trade, established under section 4, shall act as
				the Principal Deputy Commissioner during the disability of the Principal Deputy
				Commissioner, or in the event that there is no Principal Deputy
				Commissioner.
									(b)Deputy Commissioner
									(1)In generalThere shall be in the U.S. Customs and
				Border Protection Agency, 1 Deputy Commissioner, who shall be a member of the
				Senior Executive Service compensated at the maximum rate of pay provided for in
				section 5382 of title 5, United States Code.
									(2)DutiesThe duties of the Deputy Commissioner shall
				include—
										(A)primary oversight of the security
				operations of the U.S. Customs and Border Protection Agency, including field
				operations at land borders and ports of entry;
										(B)overseeing the noncommercial analysis and
				dissemination of information collected by the U.S. Customs and Border
				Protection Agency; and
										(C)overseeing the enforcement of laws, other
				than the customs and trade laws of the United States, by the U.S. Customs and
				Border Protection Agency at land borders and ports of entry, including the
				detection, interdiction, or apprehension of cargo destined for the United
				States or persons seeking entry into the United States in contravention of such
				laws.
										(c)Other
				officersThe Secretary of
				Homeland Security may appoint such other officers as are necessary to manage
				the individual offices within the U.S. Customs and Border Protection Agency.
				Any appointment of personnel under this subsection shall be subject to the
				provisions of the civil service laws, and the salaries shall be fixed in
				accordance with chapter 51 and subchapter III of chapter 53 of title 5, United
				States
				Code.
								.
					(b)Trade offices and functionsThe Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2071 et seq.), is amended by inserting after section 3
			 the following:
						
							4.Office of Trade
								(a)Establishment of Office of
				TradeThere shall be within
				the U.S. Customs and Border Protection Agency an Office of Trade that shall be
				headed by an Assistant Commissioner.
								(b)Transfer of assets, function, and
				personnel; elimination of offices
									(1)Office of International Trade
										(A)TransferNot later than 30 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Secretary of
				Homeland Security shall transfer the assets, functions, personnel, and
				liabilities of the Office of International Trade established pursuant to
				section 402 of the Security and Accountability for Every Port Act of 2006
				(Public Law 109–347; 120 Stat. 1924) to the Office of Trade established
				pursuant to subsection (a) of this section.
										(B)EliminationNot later than 30 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Office of
				International Trade established pursuant to section 402 of the Security and
				Accountability for Every Port Act of 2006 shall be abolished.
										(C)Limitation on fundsNo funds appropriated to the U.S. Customs
				and Border Protection Agency or the Department of Homeland Security may be used
				to transfer the assets, functions, personnel, and liabilities of the Office of
				International Trade to an office other than the Office of Trade established
				pursuant to subsection (a) of this section.
										(2)Office of International Affairs
										(A)TransferNot later than 90 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Secretary of
				Homeland Security shall transfer the assets, functions, personnel, and
				liabilities of the Office of International Affairs (described in section 415(8)
				of the Department of Homeland Security Act of 2002 (6 U.S.C. 215(8))) to the
				Office of Trade established pursuant to subsection (a) of this section.
										(B)EliminationNot later than 90 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Office of
				International Affairs shall be abolished.
										(C)Limitation on fundsNo funds appropriated to the U.S. Customs
				and Border Protection Agency or the Department of Homeland Security may be used
				to transfer the assets, functions, personnel, and liabilities of the Office of
				International Affairs to an office other than the Office of Trade established
				pursuant to subsection (a) of this section.
										(3)Other transfers
										(A)In generalThe Commissioner is authorized to transfer
				any other assets, functions, or personnel within the U.S. Customs and Border
				Protection Agency to the Office of Trade established pursuant to subsection (a)
				of this section.
										(B)Congressional notificationNot less than 90 days prior to such
				transfer, the Commissioner shall notify the Committee on Finance of the Senate
				and the Committee on Ways and Means of the House of Representatives of the
				specific assets, functions, or personnel to be transferred, and the reason for
				such transfer.
										(c)Assistant Commissioner
									(1)In generalThe Commissioner of U.S. Customs and Border
				Protection shall appoint an Assistant Commissioner who shall—
										(A)be the head of the Office of Trade;
										(B)report to the Principal Deputy Commissioner
				of U.S. Customs and Border Protection; and
										(C)be employed without regard to any provision
				of law regulating employment or compensation at a rate not to exceed the rate
				of pay for level IV of the Executive Schedule as provided in section 5315 of
				title 5, United States Code.
										(2)QualificationsA person appointed to be the Assistant
				Commissioner of the Office of Trade shall have a minimum of 10 years of
				professional experience in the operation of the customs and trade laws of the
				United States, not less than 5 of which shall be in non-Federal Government
				service.
									(3)DutiesThe duties of the Assistant Commissioner
				shall include—
										(A)directing the development and
				implementation of rules, regulations, decisions, notices, and abstracts,
				related to the customs and trade laws of the United States administered by the
				Agency;
										(B)advising the Commissioner with respect to
				the impact on international trade of any program or regulation otherwise
				proposed or administered by the Agency;
										(C)directing the definition and administration
				of the trade priority issue areas identified by the Commissioner in the Joint
				Strategic Plan required under section 123A of the Customs and Trade Act of
				1990;
										(D)otherwise advising the Commissioner with
				respect to the development and implementation of the Joint Strategic Plan
				required under section 123A of the Customs and Trade Act of 1990;
										(E)directing the trade enforcement and
				compliance assessment activities of the Agency, including the activities of the
				National Targeting and Analysis Groups established under section 211 of the
				Customs Facilitation and Trade Enforcement
				Reauthorization Act of 2009;
										(F)overseeing the trade modernization
				activities of the Agency, including the development and implementation of the
				Automated Commercial Environment computer system authorized under section
				13031(f)(5) of the Consolidated Omnibus Budget and Reconciliation Act of 1985
				(19 U.S.C. 58c(f)(5)) and support for the establishment of the International
				Trade Data System under the oversight of the Department of the Treasury
				pursuant to section 411(d) of the Tariff Act of 1930 (19 U.S.C.
				1411(d));
										(G)advising the Commissioner with respect to
				matters arising in the World Customs Organization;
										(H)directing the administration of customs
				revenue functions otherwise provided by law or delegated by the Commissioner;
				and
										(I)preparing an annual report to be submitted
				to the Committee on Finance of the Senate and the Committee on Ways and Means
				of the House of Representatives not later than March 1 of each calendar year,
				summarizing the changes to customs regulations, practices, and procedures
				adopted by the U.S. Customs and Border Protection Agency during the preceding
				calendar year, the public vetting that occurred with respect to each such
				change, and the interagency consultation that occurred with respect to each
				such change.
										(d)Trade
				AdvocateThe Commissioner
				shall appoint within the Office of Trade, a Trade Advocate, who shall report
				directly to the Assistant Commissioner.
									(1)DutiesThe Trade Advocate shall—
										(A)serve as the primary liaison between the
				U.S. Customs and Border Protection Agency and the public with respect to the
				Agency’s administration of customs facilitation and trade enforcement
				functions;
										(B)serve as a liaison between the Office of
				Trade and the Office of Field Operations with respect to the administration of
				customs facilitation and trade enforcement functions;
										(C)consult with interested persons in the
				private sector, the Commercial Customs Operations Advisory Committee, and the
				Trade Support Network, for their input with respect to the Agency's—
											(i)development and implementation of rules,
				regulations, decisions, notices, and abstracts, related to the customs and
				trade laws of the United States administered by the Agency;
											(ii)development of the Joint Strategic Plan
				required under section 123A of the Customs and Trade Act of 1990;
											(iii)assessment of the effectiveness of customs
				facilitation and trade enforcement efforts; and
											(iv)trade modernization activities, including
				the development and implementation of the Automated Commercial Environment
				computer system authorized under section 13031(f)(5) of the Consolidated
				Omnibus Budget and Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5)) and support
				for the establishment of the International Trade Data System under the
				oversight of the Department of the Treasury pursuant to section 411(d) of the
				Tariff Act of 1930 (19 U.S.C. 1411(d));
											(D)advise the Commissioner with respect to the
				consultations described in subparagraph (C); and
										(E)otherwise consult with the public as
				directed by the Commissioner or by law.
										(2)Elimination of Office
										(A)TransferNot later than 30 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Secretary of
				Homeland Security shall transfer the assets, functions, personnel, and
				liabilities of the Office of Trade Relations in the U.S. Customs and Border
				Protection Agency to the Office of Trade established pursuant to subsection (a)
				of this section.
										(B)EliminationNot later than 30 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Office of
				Trade Relations in the U.S. Customs and Border Protection Agency shall be
				abolished.
										(C)Limitation on fundsNo funds appropriated to the U.S. Customs
				and Border Protection Agency or the Department of Homeland Security may be used
				to transfer the assets, functions, personnel, and liabilities of the Office of
				Trade Relations to an office other than the Office of Trade established
				pursuant to subsection (a) of this section.
										5.Establishment of the Customs Facilitation
				and Trade Enforcement Division in the Office of Field Operations; Division
				personnel
								(a)EstablishmentThere is established within the Office of
				Field Operations of the U.S. Customs and Border Protection Agency a Customs
				Facilitation and Trade Enforcement Division.
								(b)AppointmentThe head of the Customs Facilitation and
				Trade Enforcement Division shall be a Deputy Assistant Commissioner, who
				shall—
									(1)be appointed by the Commissioner subject to
				the provisions of the civil service laws; and
									(2)whose salary shall be fixed in accordance
				with chapter 51 and subchapter III of chapter 53 of title 5, United States
				Code.
									(c)DutiesThe duties of the Deputy Assistant
				Commissioner shall include—
									(1)overseeing the customs facilitation and
				trade enforcement activities at ports of entry by personnel within the Office
				of Field Operations, including the activities of Commercial Enforcement
				Officers provided for under subsection (d)(2);
									(2)overseeing the operational training of
				personnel within the Office of Field Operations at ports of entry to administer
				the customs facilitation and trade enforcement functions of the U.S. Customs
				and Border Protection Agency;
									(3)evaluating on a regular basis the
				operational effectiveness of the customs facilitation and trade enforcement
				activities at ports of entry by personnel of the Office of Field
				Operations;
									(4)overseeing the coordination of customs
				facilitation and trade enforcement efforts between the Office of Field
				Operations and the Office of Trade established under section 4;
									(5)consulting regularly with the Trade
				Advocate established under section 4(d) with respect to any input received
				regarding the customs facilitation and trade enforcement efforts of the U.S.
				Customs and Border Protection Agency;
									(6)ensuring uniform administration and
				implementation among ports of entry of new or revised customs and trade laws,
				regulations, or policies, related to the customs facilitation and trade
				enforcement efforts of the U.S. Customs and Border Protection Agency;
									(7)implementing the operational provisions of
				the Joint Strategic Plan required under section 123A of the Customs and Trade
				Act of 1990 related to the customs facilitation and trade enforcement efforts
				of the U.S. Customs and Border Protection Agency at ports of entry;
									(8)ensuring the prompt collection of available
				data regarding cargo that violates the customs and trade laws of the United
				States, and the prompt issuance of Trade Alerts pursuant to section 211 of the
				Customs Facilitation and Trade Enforcement
				Reauthorization Act of 2009; and
									(9)otherwise overseeing the customs
				facilitation and trade enforcement activities of personnel within the Office of
				Field Operations at ports of entry, as directed by the Commissioner.
									(d)Personnel
									(1)Headquarters personnelIn addition to the Deputy Assistant
				Commissioner, the Commissioner shall designate and dedicate not less than 5
				full-time equivalent personnel to operate the Customs Facilitation and Trade
				Enforcement Division in the Office of Field Operations.
									(2)Commercial Enforcement Officers
										(A)In generalNot later than September 30, 2011, the
				Commissioner shall designate and dedicate within the Office of Field Operations
				not less than 40 Commercial Enforcement Officers.
										(B)AssignmentThe Commissioner shall assign the
				Commercial Enforcement Officers authorized under this section among the 40
				United States ports of entry that experienced the highest volume of trade
				during fiscal year 2009.
										(C)DutiesThe duties of a Commercial Enforcement
				Officer shall be—
											(i)to supervise all trade enforcement
				activities of personnel of the Office of Field Operations at the port of entry
				to which the Commercial Enforcement Officer has been assigned;
											(ii)to coordinate with the Office of Trade all
				trade enforcement activities at the port of entry to which the Commercial
				Enforcement Officer has been assigned;
											(iii)to direct the training of personnel at the
				port of entry to which the Commercial Enforcement Officer has been assigned to
				effectuate the trade enforcement activities of the Office of Field Operations;
				and
											(iv)to otherwise conduct trade enforcement
				activities at the port of entry to which the Commercial Enforcement Officer has
				been assigned.
											6.Establishment of interagency Customs Review
				Board
								(a)EstablishmentThere is established an interagency Customs
				Review Board.
								(b)MembershipThe interagency Customs Review Board shall
				be comprised of the Commissioner, the Assistant Secretary for Policy in the
				Department of Homeland Security, the Assistant Secretary for Tax Policy in the
				Department of the Treasury, the Under Secretary for International Trade in the
				Department of Commerce, and 1 Deputy United States Trade Representative
				designated by the United States Trade Representative to serve on the
				interagency Customs Review Board. The interagency Customs Review Board shall be
				cochaired by the Commissioner and the Assistant Secretary for Tax Policy in the
				Department of the Treasury.
								(c)DutiesBefore the U.S. Customs and Border
				Protection Agency may publicly propose or adopt a proposed change to a customs
				regulation, interpretation, or practice, the interagency Customs Review Board
				shall review the proposed change to determine if the proposed change conforms
				to the international trade obligations of the United
				States.
								.
					(c)Conforming amendmentSection 5315 of title 5, United States
			 Code, is amended by adding at the end the following:
						Principal Deputy Commissioner of
			 U.S. Customs and Border Protection, Department of Homeland
			 Security..
						103.Separate budget for U.S. Customs and Border
			 Protection Agency
					(a)In generalThe President shall include in each budget
			 transmitted to Congress under section 1105 of title 31, United States Code, 2
			 separate budget requests for the U.S. Customs and Border Protection
			 Agency—
						(1)1 for the commercial operations of the
			 Agency; and
						(2)1 for the noncommercial operations of the
			 Agency.
						(b)Repeal
						(1)In generalSection 414 of the Homeland Security Act of
			 2002 (6 U.S.C. 214) is hereby repealed.
						(2)Conforming amendmentThe table of contents for the Homeland
			 Security Act of 2002 is amended by striking the item relating to section 414
			 and inserting the following:
							
								
									Sec. 414.
				Reserved.
								
								.
						104.Revolving
			 fundThe matter under the
			 heading revolving fund, bureau of customs in the
			 Treasury and Post Office Departments Appropriation Act, 1950 (63 Stat. 360,
			 chapter 286; 19 U.S.C. 2074), is amended by striking United States
			 Customs Service and inserting U.S. Customs and Border Protection
			 Agency.
				105.Advances in foreign countriesThe first section of the Act of May 6, 1939
			 (53 Stat. 660, chapter 115; 19 U.S.C. 2076), is amended by striking
			 United States Customs Service and inserting U.S. Customs
			 and Border Protection Agency or the U.S. Immigration and Customs Enforcement
			 Agency.
				106.Advances for enforcement of customs
			 provisionsSection 2 of the
			 Act of August 7, 1939 (53 Stat. 1263, chapter 566; 19 U.S.C. 2077), is amended
			 to read as follows:
					
						2.Advances for enforcement of customs
				provisionsThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement, with the approval of the Secretary of Homeland Security
				and the Secretary of the Treasury, are each authorized to direct the advance of
				funds by the Fiscal Service in the Department of the Treasury, in connection
				with the enforcement of the customs and trade laws of the United States (as
				defined in section 2 of the Customs
				Facilitation and Trade Enforcement Reauthorization Act of
				2009).
						.
				107.Certification of reason for
			 advanceSection 3 of the Act
			 of August 7, 1939 (53 Stat. 1263, chapter 566; 19 U.S.C. 2078), is amended by
			 striking Commissioner of Customs and inserting
			 Commissioner of U.S. Customs and Border Protection or the Director of
			 U.S. Immigration and Customs Enforcement.
				108.Payments in foreign countries; claims for
			 reimbursementSection 4 of the
			 Act of August 7, 1939 (53 Stat. 1263, chapter 566; 19 U.S.C. 2079), is amended
			 to read as follows:
					
						4.Payments in foreign countries; claims for
				reimbursementThe provisions
				of this Act shall not affect payments made for the U.S. Customs and Border
				Protection Agency or the U.S. Immigration and Customs Enforcement Agency in
				foreign countries, or the right of any officer or employee of such Agencies to
				claim reimbursement for personal funds expended in connection with the
				enforcement of the customs and trade laws of the United States (as defined in
				section 2 of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of
				2009).
						.
				109.Customs administrationSection 113 of the Customs and Trade Act of
			 1990 (19 U.S.C. 2082) is amended to read as follows:
					
						113.Customs Administration
							(a)In generalThe Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement each
				shall—
								(1)develop and implement accounting systems
				that accurately determine and report the allocation of the personnel and other
				resources of the U.S. Customs and Border Protection Agency and the U.S.
				Immigration and Customs Enforcement Agency among the various operational
				functions of each Agency, including merchandise processing and customs and
				trade law enforcement; and
								(2)develop and implement periodic labor
				distribution surveys of major workforce activities within the U.S. Customs and
				Border Protection Agency and the U.S. Immigration and Customs Enforcement
				Agency to determine the cost of the various operational functions of each
				Agency and the extent to which the costs of one Agency are covered by the other
				Agency.
								(b)Survey
				reportsThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement shall each, not later than June 30, 2010, submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives a report on the results of the first surveys
				implemented under paragraph (2) of subsection
				(a).
							.
				110.Personnel
					(a)In generalSubsection (a) of section 401 of the
			 Security and Accountability for Every Port Act of 2006 (6 U.S.C. 115(a)) is
			 amended to read as follows:
						
							(a)Director of Trade Policy
								(1)In generalThere shall be in the Office of Policy and
				Planning of the Department of Homeland Security a Director of Trade Policy, who
				shall—
									(A)coordinate with the Commissioner of U.S.
				Customs and Border Protection to ensure that the economic security interests of
				the United States associated with international trade are considered in the
				development and implementation of policies within the Department of Homeland
				Security; and
									(B)submit to the Committee on Finance of the
				Senate and the Committee on Ways and Means of the House of Representatives, not
				later than December 15 of each year, a report describing how the Department of
				Homeland Security accounted for the economic security interests of the United
				States associated with international trade in developing and implementing
				policies during the preceding fiscal year.
									(2)QualificationsThe Director of Trade Policy shall have
				significant experience in the development, operation, or administration of
				United States trade policy, and shall be compensated at a rate of pay that is
				not less than the rate of pay for grade 14 of the General Schedule under
				section 5332 of title 5, United States
				Code.
								.
					(b)New personnelSubsection (c) of section 412 of the
			 Homeland Security Act of 2002 (16 U.S.C. 212(c)) is amended to read as
			 follows:
						
							(c)New personnelNot later than 90 days after the date of
				the enactment of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009, the Secretary of
				the Treasury shall designate and dedicate not less than 5 full-time equivalent
				personnel to work exclusively with the Deputy Assistant Secretary of the
				Treasury for Tax, Trade, and Tariff Policy in the performance and oversight of
				customs revenue
				functions.
							.
					111.Authorization of appropriations
					(a)In generalSection 301 of the Customs Procedural
			 Reform and Simplification Act of 1978 (19 U.S.C. 2075) is amended by
			 redesignating subsection (h) as subsection (i) and by striking subsections (a)
			 through (g) and inserting the following:
						
							(a)In general
								(1)Fiscal years beginning October 1,
				2009For the fiscal year
				beginning October 1, 2009, and each fiscal year thereafter, there are
				authorized to be appropriated to the Department of Homeland Security for the
				U.S. Customs and Border Protection Agency only such sums as may hereafter be
				authorized by law.
								(2)Requirement for authorizationThe authorization of the appropriations for
				the U.S. Customs and Border Protection Agency for each fiscal year after fiscal
				year 2009 shall specify—
									(A)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency in conducting commercial
				operations; and
									(B)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency for other than commercial
				operations.
									(b)Authorization of
				appropriationsThere are
				authorized to be appropriated for the salaries and expenses of the U.S. Customs
				and Border Protection Agency that are incurred in commercial operations such
				sums as are necessary for fiscal years 2010, 2011, and 2012.
							(c)Customs user fee accountThe monies authorized to be appropriated
				pursuant to subsection (b) for any fiscal year, except for such sums as may be
				necessary for the salaries and expenses of the U.S. Customs and Border
				Protection Agency that are incurred in connection with the processing of
				merchandise that is exempt from the fees imposed pursuant to section 13031(a)
				(9) and (10) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
				U.S.C. 58c(a) (9) and (10)) shall be appropriated from the Customs User Fee
				Account.
							(d)Mandatory 10-Day defermentNo part of the funds appropriated under
				subsection (a) for any fiscal year may be used to provide less time for the
				collection of estimated duties than the 10-day deferment procedure in effect on
				January 1, 1981.
							(e)Overtime pay limitations;
				waiverNo part of the funds
				appropriated pursuant to subsection (a) for any fiscal year may be used for
				administrative expenses to pay any employee of the U.S. Customs and Border
				Protection Agency overtime pay in an amount exceeding $35,000 unless the
				Secretary of Homeland Security, or the designee of the Secretary, determines on
				an individual basis that payment of overtime pay to such employee in an amount
				exceeding $35,000 is necessary for national security purposes, to prevent
				excessive costs, or to meet emergency requirements of the Agency.
							(f)Pay comparability
				authorizationFor the fiscal
				year beginning October 1, 2009, and for each fiscal year thereafter, there are
				authorized to be appropriated to the Department of Homeland Security for
				salaries of the U.S. Customs and Border Protection Agency such additional sums
				as may be provided by law to reflect pay rate changes made in accordance with
				the Federal Pay Comparability Act of 1970 (Public Law 91–656; 84 Stat.
				1946).
							(g)Use of savings resulting from
				administrative consolidationsIf savings in salaries and expenses result
				from the consolidation of administrative functions within the U.S. Customs and
				Border Protection Agency, the Commissioner of U.S. Customs and Border
				Protection shall apply the savings, to the extent the savings are not needed to
				meet emergency requirements of the Agency, to strengthening the commercial
				operations of the Agency by increasing the number of personnel dedicated to
				administering customs revenue functions.
							(h)Allocation of resources; report to
				congressional committeesThe
				Commissioner of U.S. Customs and Border Protection shall notify the Committee
				on Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives at least 180 days prior to taking any action that would—
								(1)result in any significant reduction in
				force of employees of the U.S. Customs and Border Protection Agency other than
				by means of attrition;
								(2)result in any significant reduction in
				hours of operation or services rendered at any office of the U.S. Customs and
				Border Protection Agency or any United States port of entry;
								(3)eliminate or relocate any office of the
				U.S. Customs and Border Protection Agency;
								(4)eliminate any United States port of entry;
				or
								(5)significantly reduce the number of
				employees assigned to any office or any function of the U.S. Customs and Border
				Protection
				Agency.
								.
					(b)Resource optimization modelSubsection (i) of section 301 of the
			 Customs Procedural Reform and Simplification Act of 1978, as redesignated by
			 subsection (a), is amended by striking Resource Allocation Model
			 each place it appears in the text and in the heading and inserting
			 Resource Optimization Model.
					(c)Conforming amendments
						(1)In generalSubsection (c) of section 5 of the Act of
			 February 13, 1911 (19 U.S.C. 267(c)), is amended to read as follows:
							
								(c)Limitations
									(1)Fiscal year capThe aggregate of overtime pay under
				subsection (a) of this section (including commuting compensation under
				subsection (a)(2)(B) of this section) and premium pay under subsection (b) of
				this section that an employee of the U.S. Customs and Border Protection may be
				paid in any fiscal year may not exceed $35,000 unless the Secretary of Homeland
				Security, or the designee of the Secretary, determines on an individual basis
				that payment of overtime pay to such employee in an amount exceeding $35,000 is
				necessary for national security purposes, to prevent excessive costs, or to
				meet emergency requirements of the Agency.
									(2)Exclusivity of pay under this
				SectionAn employee of the
				U.S. Customs and Border Protection Agency who receives overtime pay under
				subsection (a) of this section, or premium pay under subsection (b) of this
				section for time worked, may not receive pay or other compensation for that
				work under any other provision of
				law.
									.
						(2)Basic paySection 8331(3)(G) of title 5, United
			 States Code, is amended—
							(A)by striking a customs
			 officer and inserting employee of the U.S. Customs and Border
			 Protection Agency; and
							(B)by striking customs officers
			 and inserting such employees.
							BInvestigative functions
				121.Establishment of Agency
					(a)In generalSection 442 of the Homeland Security Act of
			 2002 (6 U.S.C. 252) is amended to read as follows:
						
							442.Establishment of agency; director
								(a)Establishment of agencyThere shall be in the Department of
				Homeland Security an agency to be known as the U.S. Immigration and Customs
				Enforcement Agency.
								(b)Establishment of Director
									(1)In generalThe head of the U.S. Immigration and
				Customs Enforcement Agency shall be a Director of U.S. Immigration and Customs
				Enforcement, who shall—
										(A)be appointed by the President, by and with
				the advice and consent of the Senate;
										(B)carry out the duties and powers described
				in subsection (c), prescribed by law, and prescribed by the Secretary of
				Homeland Security;
										(C)report directly to the Deputy Secretary of
				Homeland Security;
										(D)have a minimum of 5 years professional
				experience in law enforcement, and a minimum of 5 years of management
				experience; and
										(E)advise the Secretary with respect to any
				policy or operation of the U.S. Immigration and Customs Enforcement Agency that
				may affect the Bureau of Citizenship and Immigration Services established under
				subtitle E (redesignated as the U.S. Citizenship and Immigration Services),
				including potentially conflicting policies or operations.
										(2)Committee referralAs an exercise of the rulemaking power of
				the Senate, any nomination for Director of U.S. Immigration and Customs
				Enforcement shall be referred to the Committee on Finance. If the Committee on
				Finance has not reported such nomination at the close of the 30th day after its
				referral to such Committee, the Committee shall be automatically discharged
				from further consideration of such nomination and such nomination shall be
				referred to the Committee on the Judiciary.
									(c)Duties of DirectorThe duties of the Director shall
				include—
									(1)establishing and overseeing the
				administration of policies with respect to functions—
										(A)performed under the detention and removal
				program, the intelligence program, and the investigations program that were
				transferred to the Under Secretary for Border and Transportation Security by
				section 441 of this Act and delegated to the Assistant Secretary for
				Immigration and Customs Enforcement on the day before the date of the enactment
				of the Customs Facilitation and Trade
				Enforcement Reauthorization Act of 2009; and
										(B)otherwise vested in the Assistant Secretary
				on the day before the date of the enactment of the
				Customs Facilitation and Trade Enforcement
				Reauthorization Act of 2009;
										(2)advising the Secretary of Homeland Security
				with respect to any policy or operation of the U.S. Immigration and Customs
				Enforcement Agency that may affect the U.S. Citizenship and Immigration
				Services established under subtitle E, including potentially conflicting
				policies and operations;
									(3)conducting investigations of violations of
				the customs and trade laws of the United States (as that term is defined in
				section 2 of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of 2009), including
				investigations of violations of laws that protect intellectual property rights
				or prohibit the importation of goods that pose a threat to the health or safety
				of consumers in the United States; and
									(4)coordinating with the Commissioner of U.S.
				Customs and Border Protection to ensure the development and implementation of
				the Joint Strategic Plan required under section 123A of the Customs and Trade
				Act of 1990.
									(d)Deputy directorThe Secretary of Homeland Security is
				authorized to appoint, in the U.S. Immigration and Customs Enforcement Agency
				established by subsection (a), 1 Deputy Director. Such appointment shall be
				subject to the provisions of the civil service laws and the salary shall be
				fixed in accordance with chapter 51 and subchapter III of chapter 53 of title
				5, United States Code.
								(e)Absence or disability of director or deputy
				director
									(1)DirectorThe Secretary of Homeland Security is
				authorized to designate an officer of the U.S. Immigration and Customs
				Enforcement Agency to serve as Director of U.S. Immigration and Customs
				Enforcement, during the absence or disability of the Director of U.S.
				Immigration and Customs Enforcement, or in the event that there is no Director
				of U.S. Immigration and Customs Enforcement.
									(2)Deputy directorThe Secretary of Homeland Security is
				authorized to designate an officer of the U.S. Immigration and Customs
				Enforcement Agency to serve as Deputy Director of U.S. Immigration and Customs
				Enforcement, during the absence or disability of the Deputy Director of U.S.
				Immigration and Customs Enforcement, or in the event that there is no Deputy
				Director of U.S. Immigration and Customs Enforcement.
									(f)Additional officersThe Secretary of Homeland Security may
				appoint such officers as are necessary to manage the individual offices within
				the U.S. Immigration and Customs Enforcement Agency. Appointments under this
				paragraph shall be subject to the provisions of the civil service laws, and the
				salaries shall be fixed in accordance with chapter 51 and subchapter III of
				chapter 53 of title 5, United States Code.
								(g)Duties of personnelThe personnel of the U.S. Immigration and
				Customs Enforcement Agency shall conduct and prosecute investigations for the
				enforcement of the customs and trade laws of the United States, and perform
				such other duties as are prescribed by law or by the Secretary of Homeland
				Security.
								(h)Program To Collect information relating to
				foreign studentsThe Director
				of the U.S. Immigration and Customs Enforcement Agency shall be responsible for
				administering the program to collect information relating to nonimmigrant
				foreign students and other exchange program participants described in section
				641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
				(8 U.S.C. 1372), including the Student and Exchange Visitor Information System
				established under that section, and shall use such information to carry out the
				enforcement functions of the U.S. Immigration and Customs Enforcement
				Agency.
								(i)Chief of policy and strategy
									(1)In generalThere shall be a position of Chief of
				Policy and Strategy for the U.S. Immigration and Customs Enforcement
				Agency.
									(2)FunctionsIn consultation with personnel in local
				offices of the U.S. Immigration and Customs Enforcement Agency, the Chief of
				Policy and Strategy shall be responsible for—
										(A)making policy recommendations and
				performing policy research and analysis on immigration enforcement issues;
				and
										(B)coordinating immigration policy issues with
				the Chief of Policy and Strategy for the Bureau of Citizenship and Immigration
				Services established under subtitle E, as appropriate.
										(j)Legal advisorThere shall be a principal legal advisor to
				the Director of U.S. Immigration and Customs Enforcement. The legal advisor
				shall provide specialized legal advice to the Director of Immigration and
				Customs Enforcement and shall represent the U.S. Immigration and Customs
				Enforcement Agency in all exclusion, deportation, and removal proceedings
				before the Executive Office for Immigration
				Review.
								.
					(b)Compensation
						(1)In generalSection 5315 of title 5, United States
			 Code, is amended by adding at the end the following:
						Director of U.S. Immigration and
			 Customs Enforcement, Department of Homeland Security..
						(2)Continuation in officeThe individual serving as Assistant
			 Secretary for Immigration and Customs Enforcement of the Department of Homeland
			 Security on the day before the date of the enactment of this Act may serve as
			 Director of U.S. Immigration and Customs Enforcement until the earlier
			 of—
							(A)the date on which such individual is no
			 longer eligible to serve as Assistant Secretary; or
							(B)the date on which a person nominated by the
			 President to be the Director of U.S. Immigration and Customs Enforcement is
			 confirmed by the Senate.
							(3)ReferenceOn and after the effective date of this
			 Act, any reference to the Assistant Secretary for Immigration and Customs
			 Enforcement of the Department of Homeland Security, shall be deemed to be a
			 reference to the Director of U.S. Immigration and Customs Enforcement.
						(c)Conforming amendments
						(1)Subtitle DThe heading for subtitle D of title IV of
			 the Homeland Security Act of 2002 is amended by striking the matter preceding
			 section 441 and inserting the following:
							
								DEnforcement
				functions
								.
						(2)Table of contentsThe table of contents for the Homeland
			 Security Act of 2002 is amended—
							(A)by striking the item relating to section
			 442 and inserting the following:
								
									
										Sec. 442. Establishment of Agency;
				Director.
									
									;
								and(B)by striking the item relating to subtitle D
			 of title IV and inserting the following:
								
									
										Subtitle D—Enforcement
				functions
									
									.
							(3)Director of the bureau of citizenship and
			 immigration servicesSection
			 451(a)(2)(C) of the Homeland Security Act of 2002 (6 U.S.C. 271(a)(2)(C)) is
			 amended by striking Assistant Secretary of the Bureau of Border
			 Security and inserting Director of U.S. Immigration and Customs
			 Enforcement.
						122.Separate budget for U.S. Immigration and
			 Customs Enforcement AgencyThe
			 President shall include in each budget transmitted to Congress under section
			 1105 of title 31, United States Code, a separate budget request for the U.S.
			 Immigration and Customs Enforcement Agency—
					(1)1 for the customs operations of the Agency;
			 and
					(2)1 for the operations of the Agency other
			 than customs operations.
					123.Undercover investigative
			 operationsSection 3131 of the
			 Customs Enforcement Act of 1986 (19 U.S.C. 2081) is amended to read as
			 follows:
					
						3131.Undercover Investigative Operations of the
				U.S. Immigration and Customs Enforcement Agency
							(a)Certification required for exemption of
				undercover operations from certain lawsWith respect to any undercover
				investigative operation of the U.S. Immigration and Customs Enforcement Agency
				(in this section referred to as the Agency) that is necessary
				for the detection and prosecution of offenses against the United States that
				are within the jurisdiction of the Secretary of Homeland Security—
								(1)sums authorized to be appropriated may be
				used—
									(A)to purchase property, buildings, and other
				facilities, and to lease space, within the United States, the District of
				Columbia, and the territories and possessions of the United States without
				regard to—
										(i)sections 1341 and 3342 of title 31, United
				States Code;
										(ii)sections 3732(a) and 3741 of the Revised
				Statutes of the United States (41 U.S.C. 11(a) and 22);
										(iii)section 8141 of title 40, United States
				Code; and
										(iv)sections 304(a) and 305 of the Federal
				Property and Administrative Services Act of 1949 (41 U.S.C. 254(a) and 255);
				and
										(B)to establish or to acquire proprietary
				corporations or business entities as part of the undercover operation, and to
				operate such corporations or business entities without regard to sections 9102
				and 9103 of title 31, United States Code;
									(2)sums authorized to be appropriated for the
				Agency and the proceeds from the undercover operation, may be deposited in
				banks or other financial institutions without regard to the provisions of
				section 648 of title 18 and section 3302 of title 31, United States Code;
				and
								(3)the proceeds from the undercover operation
				may be used to offset necessary and reasonable expenses incurred in such
				operation without regard to the provision of section 3302 of title 31, United
				States Code;
								only upon written certification of
				the Director of the U.S. Immigration and Customs Enforcement Agency (or, if
				designated by the Director, such other officer within the U.S. Immigration and
				Customs Enforcement Agency) that any action authorized by paragraph (1), (2),
				or (3) of this subsection is necessary for the conduct of such undercover
				operation.(b)Liquidation of corporations and business
				entitiesIf a corporation or
				business entity established or acquired as part of an undercover operation
				under subsection (a)(1)(B) of this section with a net value over $50,000 is to
				be liquidated, sold, or otherwise disposed of, the U.S. Immigration and Customs
				Enforcement Agency, as much in advance as the Director (or, if designated by
				the Director, such other officer within the Agency) determines is practicable,
				shall report the circumstances to the Secretary of Homeland Security and the
				Secretary of the Treasury. The proceeds of the liquidation, sale, or other
				disposition, after obligations are met, shall be deposited in the Treasury of
				the United States as miscellaneous receipts.
							(c)Deposits of proceedsAs soon as the proceeds from an undercover
				investigative operation with respect to which an action is authorized and
				carried out under paragraphs (2) and (3) of subsection (a) of this section are
				no longer necessary for the conduct of such operation, such proceeds, or the
				balance of such proceeds remaining at the time, shall be deposited into the
				Treasury of the United States as miscellaneous receipts.
							(d)Audits
								(1)In generalThe Director of U.S. Immigration and
				Customs Enforcement shall—
									(A)conduct a detailed financial audit of each
				undercover investigative operation that is closed in each fiscal year;
									(B)submit the results of the audit in writing
				to the Secretary of Homeland Security and the Secretary of the Treasury;
				and
									(C)not later than 180 days after such
				undercover operation is closed, submit a report to the Congress concerning such
				audit.
									(2)ReportThe Director shall also submit a report
				annually to the Congress specifying with respect to the Agency's undercover
				investigative operations—
									(A)the number, by program, of undercover
				investigative operations pending at the end of the 1-year period for which such
				report is submitted;
									(B)the number, by program, of undercover
				investigative operations commenced in the 1-year period preceding the period
				for which such report is submitted; and
									(C)the number, by program, of undercover
				investigative operations closed in the 1-year period preceding the period for
				which such report is submitted and, with respect to each such closed undercover
				operation, the results obtained and any civil claims made with respect
				thereto.
									(e)DefinitionsFor purposes of subsection (d), the
				following definitions apply:
								(1)ClosedThe term closed refers to the
				earliest point in time at which—
									(A)all criminal proceedings (other than
				appeals) are concluded; or
									(B)covert activities are concluded, whichever
				occurs later.
									(2)EmployeesThe term employees means
				employees of the U.S. Immigration and Customs Enforcement Agency, as defined in
				section 2105 of title 5, United States Code.
								(3)Undercover investigative operation;
				undercover operation
									(A)In generalThe terms undercover investigative
				operation and undercover operation mean any undercover
				investigative operations of the U.S. Immigration and Customs Enforcement
				Agency—
										(i)in which—
											(I)the gross receipts (excluding interest
				earned) exceed $50,000; or
											(II)expenditures (other than expenditures for
				salaries of employees) exceed $150,000; and
											(ii)which is exempt from section 3302 or 9102
				of title 31, United States Code.
										(B)ExceptionClauses (i) and (ii) of subparagraph (A)
				shall not apply with respect to the report required under paragraph (2) of
				subsection (d) of this
				section.
									.
				124.Authorization of
			 appropriationsTitle III of
			 the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C. 2075)
			 is amended by inserting after section 301 the following:
					
						302.Authorization of appropriations for certain
				Customs enforcement activities
							(a)In general
								(1)Fiscal years beginning on or after October
				1, 2009For the fiscal year
				beginning October 1, 2009, and each fiscal year thereafter, there are
				authorized to be appropriated to the Department of Homeland Security for the
				U.S. Immigration and Customs Enforcement Agency only such sums as may hereafter
				be authorized by law.
								(2)Specification of amountsThe authorization of the appropriations for
				the U.S. Immigration and Customs Enforcement Agency for each fiscal year after
				fiscal year 2009 shall specify—
									(A)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency in conducting customs operations;
				and
									(B)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency for other than customs
				operations.
									(b)Authorization of
				appropriationsThere are
				authorized to be appropriated for the salaries and expenses of the U.S.
				Immigration and Customs Enforcement Agency that are incurred in customs
				operations such sums as are necessary for fiscal years 2010, 2011, and
				2012.
							.
				CJoint Strategic Plan
				131.Joint Strategic Plan
					(a)In generalTitle I of the Customs and Trade Act of
			 1990 (Public Law 101–382; 104 Stat. 629) is amended by inserting after section
			 123, the following new section:
						
							123A.Joint Strategic Plan
								(a)In generalNot later than June 30, 2010, and every 2
				years thereafter, the Commissioner of U.S. Customs and Border Protection and
				the Director of U.S. Immigration and Customs Enforcement shall jointly develop
				and submit to the Committee on Finance of the Senate and the Committee on Ways
				and Means of the House of Representatives, a Joint Strategic Plan.
								(b)ContentsThe Joint Strategic Plan required under
				this section shall be comprised of a comprehensive multiyear plan for enforcing
				the customs and trade laws of the United States (as defined in section 2(2) of
				the Customs Facilitation and Trade
				Enforcement Reauthorization Act of 2009) and for facilitating the
				international trade of the United States, and shall include—
									(1)a summary of actions taken to date to
				better enforce the customs and trade laws of the United States and to better
				facilitate the international trade of the United States, including a
				description and analysis of specific performance measures to evaluate the
				progress of the U.S. Customs and Border Protection Agency and the U.S.
				Immigration and Customs Enforcement Agency in meeting each such
				responsibility;
									(2)a statement of objectives and plans for
				further improving the enforcement of the customs and trade laws of the United
				States and the facilitation of the international trade of the United
				States;
									(3)a specific identification of priority trade
				issues that pose a high risk to public health and safety or to the public fisc,
				and a description of strategies and plans for addressing each such risk;
									(4)a description of efforts made to improve
				consultation and coordination among Federal agencies, and in particular between
				the U.S. Customs and Border Protection Agency and the U.S. Immigration and
				Customs Enforcement Agency, regarding the enforcement of the customs and trade
				laws of the United States and the facilitation of the international trade of
				the United States;
									(5)a description of the training that has
				occurred to date within the U.S. Customs and Border Protection Agency and the
				U.S. Immigration and Customs Enforcement Agency to improve the enforcement of
				the customs and trade laws of the United States and the facilitation of the
				international trade of the United States;
									(6)a specific identification of any domestic
				or international best practices that may further improve the enforcement of the
				customs and trade laws of the United States and the facilitation of the
				international trade of the United States; and
									(7)any legislative recommendations to further
				improve the enforcement of the customs and trade laws of the United States or
				the facilitation of the international trade of the United States.
									(c)Consultations
									(1)In generalIn developing the Joint Strategic Plan
				required under this section, the Commissioner and the Director shall consult
				with—
										(A)appropriate officials from the relevant
				Federal departments and agencies, including—
											(i)the Department of the Treasury;
											(ii)the Department of Agriculture;
											(iii)the Department of Commerce;
											(iv)the Department of Justice;
											(v)the Department of the Interior;
											(vi)the Department of Health and Human
				Services;
											(vii)the Food and Drug Administration;
											(viii)the Consumer Product Safety Commission;
				and
											(ix)the Office of the United States Trade
				Representative; and
											(B)the Commercial Customs Operations Advisory
				Committee and the Trade Support Network.
										(2)Other consultationsIn developing the Joint Strategic Plan
				required under this section, the Commissioner and the Director shall seek to
				consult with—
										(A)appropriate officials from relevant foreign
				law enforcement agencies and international organizations, including the World
				Customs Organization; and
										(B)private sector entities as defined in
				section 2(4) of the Customs Facilitation and
				Trade Enforcement Reauthorization Act of
				2009.
										.
					(b)Conforming AmendmentThe table of contents for the Customs and
			 Trade Act of 1990 is amended by inserting after the item relating to section
			 123, the following new item:
						
							Sec. 123A. Joint
				Strategic Plan..
						
					IICustoms facilitation, trade enforcement,
			 and transparency
			ACustoms facilitation and
			 transparency
				201.Trade benefits under the Customs-Trade
			 Partnership Against Terrorism
					(a)In generalThe Secretary of Homeland Security, acting
			 through the Commissioner of U.S. Customs and Border Protection and in
			 consultation with the entities specified in subsection (b), shall develop and
			 implement additional trade benefits to be provided to Tier 1, Tier 2, and Tier
			 3 participants in the Customs-Trade Partnership Against Terrorism under
			 subtitle B of title II of the Security and Accountability for Every Port Act of
			 2006 (6 U.S.C. 961 et seq.).
					(b)Entities specifiedThe entities specified in this subsection
			 are—
						(1)the Commercial Customs Operations Advisory
			 Committee established under section 204;
						(2)the Trade Support Network;
						(3)the Committee on Finance of the Senate;
			 and
						(4)the Committee on Ways and Means of the
			 House of Representatives.
						(c)Reports
						(1)In generalNot later than December 31, 2010, the
			 Secretary of Homeland Security, acting through the Commissioner of U.S. Customs
			 and Border Protection, shall submit to the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives a
			 report—
							(A)describing the trade benefits provided to
			 Tier 1, Tier 2, and Tier 3 participants in the Customs-Trade Partnership
			 Against Terrorism as of the date on which the report is submitted; and
							(B)describing the additional trade benefits
			 developed under subsection (a) that have not been implemented as of the date on
			 which the report is submitted.
							(2)Progress reportNot later than December 31, 2011, and
			 December 31, 2012, the Commissioner shall submit to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of Representatives
			 a report on the progress made in providing the additional trade benefits
			 developed under subsection (a).
						202.Customs Facilitation Partnership
			 ProgramTitle IV of the Tariff
			 Act of 1930 (19 U.S.C. 1401 et seq.) is amended by adding at the end the
			 following:
					
						499A.Customs Facilitation Partnership
				Program
							(a)Establishment
								(1)In generalThe Commissioner of U.S. Customs and Border
				Protection shall establish a voluntary government-private sector program to be
				known as the Customs Facilitation Partnership Program (in this
				section referred to as the Partnership Program) to facilitate
				the entry of merchandise into the United States and to provide benefits
				described in paragraph (3) to persons described in paragraph (2) that meet or
				exceed the requirements of the Partnership Program established under subsection
				(b)(2).
								(2)Persons describedPersons described in this paragraph are
				persons involved in the entry of merchandise into the United States, including
				intermodal transportation system providers, contract logistics providers, air,
				land, and sea carriers, customs brokers, importers, and forwarders.
								(3)Benefits described
									(A)In generalThe benefits described in this paragraph
				are such benefits as the Commissioner considers appropriate for the purpose of
				facilitating the entry of merchandise into the United States, including—
										(i)taking into account the participation of
				persons in the Partnership Program in assessing the risk posed by such persons
				for the purposes of commercial risk assessment targeting under section 211;
				and
										(ii)to the extent practicable, giving priority
				to persons participating in the Partnership Program with respect to the
				clearance of merchandise during activities to resume trade after an incident in
				which merchandise entering the United States was found to pose a threat to the
				health or safety of consumers in the United States.
										(B)ConsultationIn developing benefits under subparagraph
				(A) to be provided to persons participating in the Partnership Program, the
				Commissioner shall consult with the Commercial Customs Operations Advisory
				Committee established under section 204 of the
				Customs Facilitation and Trade Enforcement
				Reauthorization Act of 2009.
									(b)Application for participation
								(1)In generalThe Commissioner of U.S. Customs and Border
				Protection shall establish procedures in accordance with this subsection for
				persons described in subsection (a)(2) to apply to participate in the
				Partnership Program.
								(2)Minimum requirements
									(A)In generalThe Commissioner shall establish minimum
				requirements for participation in the Partnership Program.
									(B)Specific considerationsIn determining whether a person meets the
				minimum requirements for participation in the Partnership Program, the
				following shall be considered:
										(i)The person’s history of entering
				merchandise into the United States.
										(ii)The persons’s history of compliance with
				the customs and trade laws of the United States (as defined in section 2 of the
				Customs Facilitation and Trade Enforcement
				Reauthorization Act of 2009), including—
											(I)properly maintaining importer of record
				numbers;
											(II)properly maintaining customs bonds as
				required by law; and
											(III)promptly responding to requests from the
				U.S. Customs and Border Protection Agency for information or notices of action,
				liquidated damages, or civil penalties.
											(3)Certification and verification of
				applicationsA person who
				applies to participate in the Partnership Program may participate in the
				Partnership Program after the Commissioner—
									(A)certifies the person as complying with the
				requirements established under paragraph (2); and
									(B)verifies the information contained in the
				person's application pursuant to paragraph (4).
									(4)Verification of applications
									(A)In generalThe Commissioner shall establish procedures
				for verifying the information contained in applications for participation in
				the Partnership Program. The verification of such information may include a
				document review or any other verification method that the Commissioner
				determines to be necessary.
									(B)TimingTo the extent practicable, the Commissioner
				shall verify the information contained in an application for participation in
				the Partnership Program not later than 90 days after receiving the
				application.
									(c)Reverifications; maintenance of
				eligibility
								(1)Reverification of
				participantsThe Commissioner
				of U.S. Customs and Border Protection shall establish—
									(A)a process for reverifying that persons
				participating in the Partnership Program continue to meet the requirements
				established under subsection (b)(2); and
									(B)a process by which persons participating in
				the Partnership Program are selected for reverification—
										(i)based on an assessment of the risk posed by
				such persons; or
										(ii)using random sampling.
										(2)Consequences for lack of
				complianceIf the
				Commissioner determines, in conducting a reverification under paragraph (1) of
				a person participating in the Partnership Program, that the person fails to
				meet the requirements for participation in the Partnership Program established
				under subsection (b)(2), or if the Commissioner is unable to reverify that the
				person meets those requirements, the Commissioner may suspend all or some of
				the benefits provided to the person under the Partnership Program until the
				Commissioner is able to reverify that the person meets those
				requirements.
								(d)False or misleading
				informationIf a person
				participating in the Partnership Program intentionally provides false or
				misleading information to the Commissioner of U.S. Customs and Border
				Protection in the application submitted under subsection (b)(1), during the
				verification process under subsection (b)(4), or during the reverification
				process under subsection (c), the Commissioner shall, in addition to any other
				penalty provided by law—
								(1)deny to the person the benefits provided to
				the person under the Partnership Program; and
								(2)prohibit the person from further
				participation in the Partnership Program.
								(e)Appeals
								(1)In general
									(A)Appeals of denials of
				applicationA person who
				submits an application under subsection (b)(1) to participate in the
				Partnership Program may appeal a decision of the Commissioner of U.S. Customs
				and Border Protection denying participation in the Partnership Program under
				subsection (b)(3).
									(B)Appeals of denials of benefits or
				suspensions of participationA person who participates in the
				Partnership Program may appeal a decision of the Commissioner denying or
				suspending benefits provided to the person under the Partnership Program under
				subsection (c) or (d) or prohibiting the person from further participation in
				the Partnership Program under subsection (d).
									(2)Filing of appealA person who files an appeal under
				paragraph (1) shall file the appeal with the Commissioner not later than 90
				days after the date on which the person receives notice of the decision of the
				Commissioner being appealed.
								(3)Final determinationThe Commissioner shall make a final
				determination with respect to an appeal under paragraph (1) not later than 180
				days after the date on which the appeal is filed under paragraph (2).
								(f)Administrative provisions
								(1)StaffingThe Commissioner of U.S. Customs and Border
				Protection shall designate, train, and maintain not fewer than 7 full-time
				equivalent personnel in the Office of Trade of the U.S. Customs and Border
				Protection Agency to administer the Partnership Program.
								(2)Confidential information
				safeguardsThe Commissioner,
				in consultation with the Commercial Customs Operations Advisory Committee
				established under section 204 of the Customs
				Facilitation and Trade Enforcement Reauthorization Act of 2009,
				shall establish procedures to safeguard confidential data collected, stored, or
				shared with the U.S. Customs and Border Protection Agency or any other Federal
				agency during the verification process under subsection (b)(4) or the
				reverification process under subsection (c)(1).
								(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out the
				provisions of this
				section.
							.
				203.Consultations with respect to mutual
			 recognition agreementsNot
			 later than 30 days before entering into a Mutual Recognition Arrangement or
			 similar agreement between the United States and a foreign government providing
			 for mutual recognition of supply chain security programs, the Secretary of
			 Homeland Security shall consult with the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives.
				204.Commercial Customs Operations Advisory
			 Committee
					(a)EstablishmentNot later than June 30, 2010, the Secretary
			 of the Treasury and the Secretary of Homeland Security shall jointly establish
			 a Commercial Customs Operations Advisory Committee (in this section referred to
			 as the Advisory Committee).
					(b)Membership
						(1)In generalThe Advisory Committee shall be comprised
			 of—
							(A)20 individuals appointed under paragraph
			 (2);
							(B)the Assistant Secretary for Tax Policy of
			 the Department of the Treasury and the Assistant Secretary of Policy and
			 Planning of the Department of Homeland Security, who shall jointly co-chair
			 meetings of the Advisory Committee; and
							(C)the Commissioner of U.S. Customs and Border
			 Protection and the Director of U.S. Immigration and Customs Enforcement, who
			 shall serve as deputy co-chairs of meetings of the Advisory Committee.
							(2)AppointmentNot later than June 30, 2010, the Secretary
			 of the Treasury and the Secretary of Homeland Security shall jointly appoint 20
			 individuals from the private sector to the Advisory Committee, not more than 10
			 of whom shall be of the same political party. Each individual shall be
			 appointed to the Advisory Committee for a term of up to 4 years, and may be
			 reappointed to subsequent terms but may not serve more than 2 terms
			 sequentially.
						(3)QualificationsThe individuals appointed to the Advisory
			 Committee shall be broadly representative of the sectors of the United States
			 economy affected by the commercial operations of the U.S. Customs and Border
			 Protection Agency and the U.S. Immigration and Customs Enforcement
			 Agency.
						(4)Transfer of membershipThe Secretary of the Treasury and the
			 Secretary of Homeland Security may transfer members serving on the Advisory
			 Committee on Commercial Operations of the United States Customs Service
			 established under section 9503(c) of the Omnibus Budget Reconciliation Act of
			 1987 (19 U.S.C. 2071 note) on the day before the date of the enactment of this
			 Act to the Advisory Committee established under subsection (a).
						(c)DutiesThe Advisory Committee established under
			 subsection (a) shall—
						(1)advise the Secretary of the Treasury and
			 the Secretary of Homeland Security on all matters involving the commercial
			 operations of the U.S. Customs and Border Protection Agency and the U.S.
			 Immigration and Customs Enforcement Agency, including advising with respect to
			 significant changes that are proposed with respect to agency regulations,
			 policies, or practices;
						(2)provide recommendations to the Secretary of
			 the Treasury and the Secretary of Homeland Security on improvements to the
			 commercial operations of the U.S. Customs and Border Protection Agency and the
			 U.S. Immigration and Customs Enforcement Agency; and
						(3)perform such other functions relating to
			 the commercial operations of the U.S. Customs and Border Protection Agency and
			 the U.S. Immigration and Customs Enforcement Agency as prescribed by law or as
			 the Secretary of the Treasury and the Secretary of Homeland Security jointly
			 direct.
						(d)Meetings
						(1)In generalThe Advisory Committee shall meet at the
			 call of the Secretary of the Treasury and the Secretary of Homeland Security or
			 at the call of not less than 2/3 of the membership of the
			 Advisory Committee.
						(2)Number of meetingsThe Advisory Committee shall, at a minimum,
			 meet at least 4 times each calendar year. Additional meetings may be called of
			 such special task forces or other groups made up of members of the Advisory
			 Committee as the Advisory Committee determines appropriate.
						(3)Addition of agenda itemsAny member of the Advisory Committee may
			 add an item to the agenda of a meeting not less than 3 days before the
			 meeting.
						(4)Open meetingsA meeting of the Advisory Committee shall
			 be open to the public unless the Secretary of the Treasury and the Secretary of
			 Homeland Security determine that the meeting will include matters the
			 disclosure of which would seriously compromise the development of policies,
			 priorities, or negotiating objectives or positions that could impact the
			 commercial operations of the U.S. Customs and Border Protection Agency or the
			 U.S. Immigration and Customs Enforcement Agency.
						(e)Reports
						(1)Annual reportNot later than December 31 of each calendar
			 year, the Advisory Committee shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report that—
							(A)describes the activities of the Advisory
			 Committee during the preceding fiscal year; and
							(B)sets forth any recommendations of the
			 Advisory Committee regarding the commercial operations of the U.S. Customs and
			 Border Protection Agency and the U.S. Immigration and Customs Enforcement
			 Agency during the preceding fiscal year.
							(2)Additional reportsThe Advisory Committee may submit directly
			 to the Committee on Finance of the Senate and the Committee on Ways and Means
			 of the House of Representatives such additional reports on the commercial
			 operations of the U.S. Customs and Border Protection Agency and the U.S.
			 Immigration and Customs Enforcement Agency as the Advisory Committee determines
			 appropriate.
						(f)Applicability of Federal Advisory Committee
			 ActThe provisions of the
			 Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
			 Committee, except as follows:
						(1)Subsections (a) and (b) of section 10 of
			 such Act (relating to open meetings and availability of information) shall not
			 apply.
						(2)Section 11 of such Act (relating to the
			 availability of transcripts of meetings) shall not apply.
						(3)Section 14(a)(2) of such Act (relating to
			 termination) shall be applied by substituting 4-year period for
			 two-year period.
						(g)Conforming amendment
						(1)In generalEffective June 30, 2010, section 9503(c) of
			 the Omnibus Budget Reconciliation Act of 1987 (19 U.S.C. 2071 note) is
			 repealed.
						(2)ReferenceAny reference in law to the Advisory
			 Committee on Commercial Operations of the United States Customs Service
			 established under section 9503(c) of the Omnibus Budget Reconciliation Act of
			 1987 (19 U.S.C. 2071 note) made on or after June 30, 2010, shall be deemed a
			 reference to the Commercial Customs Operations Advisory Committee established
			 under subsection (a).
						205.Automated Commercial Environment computer
			 system
					(a)FundingSection 13031(f)(5) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5)) is
			 amended—
						(1)in subparagraph (A)—
							(A)by striking 2003, 2004, and
			 2005 and inserting 2010, 2011, and 2012; and
							(B)by striking $350,000,000 and
			 inserting $325,000,000; and
							(2)in subparagraph (B)—
							(A)by striking 2003 through
			 2005 and inserting 2010 through 2012; and
							(B)by striking for the
			 development and inserting to complete the
			 development.
							(b)ReportSection 311(b)(3) of the Customs Border
			 Security Act of 2002 (19 U.S.C. 2075 note) is amended to read as
			 follows:
						
							(3)Report
								(A)In generalNot later than December 31, 2009, the
				Commissioner of U.S. Customs and Border Protection shall submit to the
				Committee on Appropriations and the Committee on Finance of the Senate and the
				Committee on Appropriations and the Committee on Ways and Means of the House of
				Representatives a report specifying—
									(i)the plans of the U.S. Customs and Border
				Protection Agency and deadlines for incorporating all cargo release data
				elements into the Automated Commercial Environment computer system not later
				than September 30, 2012, to conform with the admissibility criteria of agencies
				participating in the International Trade Data System identified pursuant to
				section 411(d)(4)(A)(iii) of the Tariff Act of 1930;
									(ii)the Agency’s remaining priorities for
				incorporating entry summary data elements, cargo manifest data elements, and
				cargo financial data elements into the Automated Commercial Environment
				computer system; and
									(iii)the Agency’s objectives, plans, and
				deadlines for implementing the priorities identified under clause (ii) not
				later than September 30, 2012.
									(B)Update of reportsNot later than December 31, 2010, and
				September 30, 2011, the Commissioner shall submit to the Committee on
				Appropriations and the Committee on Finance of the Senate and the Committee on
				Appropriations and the Committee on Ways and Means of the House of
				Representatives an updated report addressing each of the matters referred to in
				subparagraph
				(A).
								.
					(c)Government accountability office
			 reportNot later than
			 December 31, 2012, the Comptroller General of the United States shall submit to
			 the Committee on Appropriations and the Committee on Finance of the Senate and
			 the Committee on Appropriations and the Committee on Ways and Means of the
			 House of Representatives a report—
						(1)evaluating the cost and effectiveness of
			 the efforts of the U.S. Customs and Border Protection Agency to complete the
			 development, establishment, and implementation of the Automated Commercial
			 Environment computer system; and
						(2)assessing the extent to which any
			 additional functionality may be added into the Automated Commercial Environment
			 computer system at a reasonable cost.
						206.International Trade Data System
					(a)Information technology
			 infrastructureSection 411(d)
			 of the Tariff Act of 1930 (19 U.S.C. 1411(d)) is amended—
						(1)by redesignating paragraphs (4) through (7)
			 as paragraphs (5) through (8), respectively;
						(2)by inserting after paragraph (3) the
			 following:
							
								(4)Information technology
				infrastructure
									(A)In generalThe Secretary shall work with the head of
				each agency participating in the ITDS and the Interagency Steering Committee to
				ensure that each such agency—
										(i)develops and maintains the necessary
				information technology infrastructure to support the operation of the
				ITDS;
										(ii)enters into a memorandum of understanding,
				or takes such other action as is necessary, to provide for the information
				sharing between the agency and the U.S. Customs and Border Protection Agency
				necessary for the operation and maintenance of the ITDS; and
										(iii)not later than November 30, 2009,
				identifies and transmits to the Commissioner of U.S. Customs and Border
				Protection the admissibility criteria and data elements required by the agency
				to authorize the release of cargo by the U.S. Customs and Border Protection
				Agency for incorporation into the operational functionality of the Automated
				Commercial Environment computer system.
										;
				and
						(3)in paragraph (5), as redesignated, by
			 striking each fiscal year and inserting each of the
			 fiscal years 2010 through 2013.
						(b)Authorization of
			 appropriationsSection
			 13031(f)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(f)(5)), as amended by section 205(a), is further amended by striking
			 subparagraph (C) and inserting the following:
						
							(C)Of the amounts deposited in the account
				established under subparagraph (A), there shall be available to the Secretary
				of the Treasury $25,000,000 for each of the fiscal years 2010, 2011, and 2012,
				to remain available until expended, to carry out the provisions of section
				411(d)(4)(A) of the Tariff Act of
				1930.
							.
					207.Electronic submission of public
			 commentsNot later than
			 December 31, 2009, the Commissioner of U.S. Customs and Border Protection shall
			 provide—
					(1)for the electronic submission and posting
			 of any public comments solicited by the U.S. Customs and Border Protection
			 Agency on the Internet website of the Agency; and
					(2)for the prompt posting of public comments
			 associated with any rulemaking of the Agency on the Federal Government Internet
			 website for Federal regulations, www.regulations.gov, or any successor
			 website.
					BTrade enforcement
				1Commercial risk assessment
			 targeting
					211.Commercial Targeting Division and National
			 Targeting and Analysis Groups
						(a)Establishment of commercial targeting
			 division
							(1)In generalThe Secretary of Homeland Security shall
			 establish and maintain within the Office of Trade of the U.S. Customs and
			 Border Protection Agency, established under section 4 of the Act of March 3,
			 1927, as added by section 102, a Commercial Targeting Division.
							(2)CompositionThe Commercial Targeting Division shall be
			 composed of—
								(A)headquarters personnel led by an Executive
			 Director, who shall report to the Assistant Commissioner of the Office of
			 Trade; and
								(B)individual National Targeting and Analysis
			 Groups, each led by a Director who shall report to the Executive Director of
			 the Commercial Targeting Division.
								(3)DutiesThe Commercial Targeting Division shall be
			 dedicated—
								(A)to the development and conduct of
			 commercial risk assessment targeting with respect to cargo destined for the
			 United States in accordance with subsection (c); and
								(B)to issuing Trade Alerts described in
			 subsection (d).
								(b)National targeting and analysis
			 groups
							(1)In generalThe Commissioner of U.S. Customs and Border
			 Protection shall determine the priorities of the National Targeting and
			 Analysis Groups referred to in subsection (a)(2)(B), to include the
			 enforcement, with respect to the importation of merchandise into the United
			 States, of—
								(A)intellectual property rights;
								(B)health and safety laws and
			 regulations;
								(C)agriculture-related laws and
			 regulations;
								(D)textile- and apparel-related laws and
			 regulations;
								(E)general revenue laws and regulations;
			 and
								(F)non-general revenue laws and regulations,
			 including with respect to antidumping and countervailing duties.
								(c)Commercial risk assessment
			 targetingIn carrying out its
			 duties with respect to commercial risk assessment targeting, the Commercial
			 Targeting Division shall—
							(1)establish targeted risk assessment
			 methodologies and standards—
								(A)for evaluating the risk that cargo destined
			 for the United States may violate the customs and trade laws of the United
			 States; and
								(B)for issuing, as appropriate, Trade Alerts
			 described in subsection (d); and
								(2)to the extent practicable and otherwise
			 authorized by law, use information available from the Automated Commercial
			 System, the Automated Commercial Environment computer system, the Automated
			 Targeting System, the Automated Entry System, the International Trade Data
			 System, and the Treasury Enforcement Communications System, and any successor
			 systems, to administer the methodologies and standards established under
			 paragraph (1).
							(d)Trade alerts
							(1)IssuanceBased upon the application of the targeted
			 risk assessment methodologies and standards established under subsection (c),
			 the Executive Director of the Commercial Targeting Division and the Directors
			 of the National Targeting and Analysis Groups may issue Trade Alerts to
			 directors of United States ports of entry directing further inspection, or
			 physical examination or testing, of specific merchandise to ensure compliance
			 with all applicable customs and trade laws and regulations administered by the
			 U.S. Customs and Border Protection Agency.
							(2)Determinations not to implement Trade
			 AlertsThe director of a
			 United States port of entry may determine not to conduct further inspections,
			 or physical examination or testing, pursuant to a Trade Alert issued under
			 paragraph (1) if—
								(A)the director finds that such a
			 determination is justified by port security interests; and
								(B)notifies the Deputy Assistant Commissioner
			 of the Customs Facilitation and Trade Enforcement Division of the Office of
			 Field Operations, established under section 5 of the Act of March 3, 1927, as
			 added by section 102, of the determination and the reasons for the
			 determination not later than 48 hours after making the determination.
								(3)Summary of determinations not to
			 implementThe Deputy
			 Assistant Commissioner for Customs Facilitation and Trade Enforcement
			 shall—
								(A)compile an annual public summary of all
			 determinations by directors of United States ports of entry under paragraph (2)
			 and the reasons for those determinations; and
								(B)submit the summary to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives not later than December 31 of each year.
								(4)Inspection definedIn this subsection, the term
			 inspection means the comprehensive evaluation process used by the
			 U.S. Customs and Border Protection Agency, other than physical examination or
			 testing, to permit the entry of merchandise into the United States, or the
			 clearance of merchandise for transportation in bond through the United States,
			 for purposes of—
								(A)assessing duties;
								(B)identifying restricted or prohibited items;
			 and
								(C)ensuring compliance with all applicable
			 customs and trade laws and regulations administered by the Agency.
								(e)Use of trade data for commercial
			 enforcement purposesSection
			 343(a)(3) of the Trade Act of 2002 (19 U.S.C. 2071 note) is amended—
							(1)by striking subparagraph (F); and
							(2)by redesignating subparagraphs (G) through
			 (L) as subparagraphs (F) through (K), respectively.
							212.Annual illegal drug control law enforcement
			 strategy
						(a)In generalSection 123 of the Customs and Trade Act of
			 1990 (19 U.S.C. 2083) is amended to read as follows:
							
								123.Annual illegal drug control law enforcement
				strategy
									(a)Reports on violation
				estimatesNot later than June
				30, 2010, and annually thereafter, the Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement shall
				jointly develop and submit to the chairperson and ranking member of the
				Committee on Finance of the Senate and of the Committee on Ways and Means of
				the House of Representatives (in this section referred to as the
				Committees) in accordance with subsection (d) a report that
				contains an estimate of—
										(1)the number and extent of violations of the
				illegal drug control laws specified in subsection (b) that are likely to occur
				during the year following the report; and
										(2)the relative incidence of the violations
				described in paragraph (1) among the various United States ports of entry and
				customs regions within the customs territory of the United States during the
				year preceding the report.
										(b)Illegal drug control laws
				specifiedThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement, after consultation with the Committees—
										(1)shall, not later than December 31, 2009,
				prepare a list of those provisions of the illegal drug control laws of the
				United States with respect to which the U.S. Customs and Border Protection
				Agency and the U.S. Immigration and Customs Enforcement Agency have enforcement
				responsibility and to which the reports required by subsection (a) will apply;
				and
										(2)may periodically update the list developed
				under paragraph (1), as warranted.
										(c)Enforcement strategyNot later than 90 days after submitting a
				report under subsection (a), the Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement shall
				jointly—
										(1)develop or update a strategy for enforcing
				the illegal drug control laws specified in subsection (b) in a nationally
				uniform manner and addressing the violations estimated in the report during the
				period covered by the report; and
										(2)submit to the chairperson and ranking
				member of each of the Committees a confidential report setting forth the
				details of the strategy described in paragraph (1).
										(d)ConfidentialityThe contents of any report submitted to the
				chairperson and ranking member of each of the Committees under subsection (a)
				or (c) are confidential and the disclosure of the contents is restricted
				to—
										(1)officers and employees of the United States
				designated by the Commissioner of U.S. Customs and Border Protection or the
				Director of U.S. Customs and Immigration Enforcement to have access to the
				contents of the report;
										(2)the chairperson and ranking member of each
				of the Committees; and
										(3)such Members of Congress and staff of such
				Members as the chairperson or ranking member of either of the Committees may
				authorize to have access to the contents of the
				report.
										.
						(b)Conforming amendmentThe table of contents for the Customs and
			 Trade Act of 1990 is amended by striking the item relating to section 123 and
			 inserting the following:
							
								
									Sec. 123. Annual illegal drug
				control law enforcement
				strategy.
								
								.
						213.Report on oversight of revenue protection
			 and enforcement measures by the inspector generalThe Inspector General of the Department of
			 Homeland Security shall submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives a report
			 assessing the following:
						(1)The effectiveness of the measures taken by
			 the U.S. Customs and Border Protection Agency with respect to revenue
			 protection, including—
							(A)the collection of countervailing and
			 antidumping duties;
							(B)the assessment and collection of commercial
			 fines and penalties; and
							(C)the adequacy of the policies of the Agency
			 with respect to monitoring and tracking of merchandise transported in bond and
			 collecting duties, as appropriate.
							(2)The effectiveness of actions taken by the
			 U.S. Customs and Border Protection Agency to measure accountability and
			 performance with respect to revenue protection.
						(3)The number and outcome of investigations
			 instituted by the U.S. Customs and Border Protection Agency with respect to the
			 underpayment of duties.
						(4)The adequacy of training with respect to
			 the collection of duties provided for personnel of the U.S. Customs and Border
			 Protection Agency.
						214.Report on security and revenue measures
			 with respect to merchandise transported in bond
						(a)In generalNot later than December 31 of 2009, 2011,
			 and 2013, the Secretary of Homeland Security and the Secretary of the Treasury
			 shall jointly submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report on efforts
			 undertaken by the U.S. Customs and Border Protection Agency to ensure the
			 secure transportation of merchandise in bond through the United States and the
			 collection of revenue owed upon the entry of such merchandise into the United
			 States for consumption.
						(b)ContentsThe report required by subsection (a) shall
			 include information, for the 2 fiscal years preceding the submission of the
			 report, on—
							(1)the overall number of entries of
			 merchandise for transportation in bond through the United States;
							(2)the ports at which merchandise arrives in
			 the United States for transportation in bond and at which records of the
			 arrival of such merchandise are generated;
							(3)the average time taken to 
			 reconcile such records with the records at the final destination of the
			 merchandise in the United States to demonstrate that the merchandise reaches
			 its final destination or is reexported;
							(4)the average time taken to transport
			 merchandise in bond from the port at which the merchandise arrives in the
			 United States to its final destination in the United States;
							(5)the total amount of duties, taxes, and fees
			 owed with respect to shipments of merchandise transported in bond and the total
			 amount of such duties, taxes, and fees paid;
							(6)the total number of notifications by
			 carriers of merchandise being transported in bond that the destination of the
			 merchandise has changed; and
							(7)the number of entries that remain
			 unreconciled.
							215.Importer of record program
						(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall establish
			 an importer of record program to assign and maintain importer of record
			 numbers.
						(b)RequirementsThe Secretary of Homeland Security shall
			 ensure that, as part of the importer of record program, the U.S. Customs and
			 Border Protection Agency—
							(1)develops criteria that importers must meet
			 in order to obtain an importer of record number;
							(2)provides a process by which importers are
			 assigned importer of record numbers;
							(3)maintains a centralized database of
			 importer of record numbers, including a history of importer of record numbers
			 associated with each importer;
							(4)evaluates the accuracy of the database;
			 and
							(5)takes measures to ensure that duplicate
			 importer of record numbers are not issued.
							(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report on the importer of record program established
			 under subsection (a).
						(d)Number
			 definedIn this subsection,
			 the term number, with respect to an importer of record, means a
			 filing identification number described in section 24.5 of title 19, Code of
			 Federal Regulations (as in effect on the day before the date of the enactment
			 of this Act).
						2Import health and safety
					221.Interagency Import Safety Working
			 Group
						(a)EstablishmentThere is established an interagency Import
			 Safety Working Group.
						(b)MembershipThe interagency Import Safety Working Group
			 shall consist of the following officials or their designees:
							(1)The Secretary of Homeland Security, who
			 shall serve as the Chair.
							(2)The Secretary of Health and Human Services,
			 who shall serve as the Vice Chair.
							(3)The Secretary of the Treasury.
							(4)The Secretary of Agriculture.
							(5)The United States Trade
			 Representative.
							(6)The Director of the Office of Management
			 and Budget.
							(7)The Commissioner of the Food and Drug
			 Administration.
							(8)The Commissioner of U.S. Customs and Border
			 Protection.
							(9)The Chairman of the Consumer Product Safety
			 Commission.
							(10)The head of any other Federal department or
			 agency designated by the President to participate in the interagency Import
			 Safety Working Group, as appropriate.
							(c)DutiesThe duties of the interagency Import Safety
			 Working Group shall include—
							(1)consulting on the development of the Joint
			 Import Safety Rapid Response Plan required by section 222;
							(2)periodically evaluating the adequacy of the
			 plans, practices, and resources of the Federal Government dedicated to ensuring
			 the safety of imports into the United States, including—
								(A)reviewing the engagement and cooperation of
			 foreign governments and foreign manufacturers in facilitating the inspection
			 and certification, as appropriate, of such imports and the facilities producing
			 such imports to ensure the safety of such imports into the United States;
			 and
								(B)recommending additional administrative
			 measures designed to ensure the safety of imports, as appropriate;
								(3)identifying best practices to assist United
			 States importers in taking all appropriate steps to ensure the safety of
			 imports into the United States, including with respect to—
								(A)the inspection of manufacturing facilities
			 in foreign countries;
								(B)the inspection of imports destined for the
			 United States before exportation from a foreign country or before distribution
			 in the United States; and
								(C)the protection of the international supply
			 chain (as defined in section 2 of the Security and Accountability For Every
			 Port Act of 2006 (6 U.S.C. 901));
								(4)identifying best practices to assist
			 Federal, State, and local governments and agencies, and port authorities, to
			 improve communication and coordination among such agencies and authorities in
			 responding to any threats to public health and safety associated with specific
			 imports into the United States; and
							(5)otherwise identifying appropriate steps to
			 increase the accountability of United States importers and the engagement of
			 foreign government agencies with respect to ensuring the safety of imports into
			 the United States.
							222.Joint Import Safety Rapid Response
			 Plan
						(a)In generalNot later than December 31, 2009, the
			 Secretary of Homeland Security, in consultation with the interagency Import
			 Safety Working Group, shall develop a plan (to be known as the Joint
			 Import Safety Rapid Response Plan) that sets forth protocols and
			 defines practices for the U.S. Customs and Border Protection Agency to
			 use—
							(1)in taking action in response to, and
			 coordinating Federal responses to, an incident in which cargo destined for or
			 merchandise entering the United States has been identified as posing a threat
			 to the health or safety of consumers in the United States; and
							(2)in recovering from or mitigating the
			 effects of actions and responses to an incident described in paragraph
			 (1).
							(b)ContentsThe Joint Import Safety Rapid Response Plan
			 shall address—
							(1)the statutory and regulatory authorities
			 and responsibilities of the U.S. Customs and Border Protection Agency and other
			 Federal departments and agencies in responding to an incident described in
			 subsection (a)(1);
							(2)the protocols and practices to be used by
			 the U.S. Customs and Border Protection Agency when taking action in response
			 to, and coordinating Federal responses to, an incident described in subsection
			 (a)(1);
							(3)the measures to be taken by the U.S.
			 Customs and Border Protection Agency and other Federal departments and agencies
			 in recovering from or mitigating the effects of actions taken in response to an
			 incident described in subsection (a)(1) after the incident; and
							(4)exercises that the U.S. Customs and Border
			 Protection Agency may conduct in conjunction with Federal, State, and local
			 departments and agencies to simulate responses to an incident described in
			 subsection (a)(1).
							(c)Updates of planThe Secretary of Homeland Security shall
			 review and update the Joint Import Safety Rapid Response Plan, as appropriate,
			 after conducting exercises under subsection (d).
						(d)Import health and safety exercises
							(1)In generalThe Secretary of Homeland Security and the
			 Commissioner of U.S. Customs and Border Protection shall periodically engage in
			 the exercises referred to in subsection (b)(4), in conjunction with Federal,
			 State, and local departments and agencies, as appropriate, to test and evaluate
			 the protocols and practices identified in the Joint Import Safety Rapid
			 Response Plan at United States ports of entry.
							(2)Requirements for exercisesIn conducting exercises under paragraph
			 (1), the Secretary and the Commissioner shall—
								(A)make allowance for the resources, needs,
			 and constraints of United States ports of entry of different sizes in
			 representative geographic locations across the United States;
								(B)base evaluations on current risk
			 assessments of merchandise entering the United States at representative United
			 States ports of entry located across the United States; and
								(C)ensure that such exercises are conducted in
			 a manner consistent with the National Incident Management System, the National
			 Response Plan, the National Infrastructure Protection Plan, the National
			 Preparedness Guidance, the Maritime Transportation System Security Plan, and
			 other such national initiatives of the Department of Homeland Security, as
			 appropriate.
								(3)Requirements for testing and
			 evaluationThe Secretary and
			 the Commissioner shall ensure that the testing and evaluation carried out in
			 conducting exercises under paragraph (1)—
								(A)are performed using clear and objective
			 performance measures; and
								(B)result in the identification of specific
			 recommendations or best practices for responding to an incident described in
			 subsection (a)(1).
								(4)Dissemination of recommendations and best
			 practicesThe Secretary and
			 the Commissioner shall—
								(A)share the recommendations or best practices
			 identified under paragraph (3) among the members of the interagency Import
			 Safety Working Group and with, as appropriate—
									(i)State and local governments;
									(ii)tribal and foreign governments; and
									(iii)private sector entities (as defined in
			 section 2); and
									(B)use such recommendations and best practices
			 to update the Joint Import Safety Rapid Response Plan.
								223.TrainingThe Commissioner of U.S. Customs and Border
			 Protection shall ensure that personnel of the U.S. Customs and Border
			 Protection Agency assigned to ports of entry are trained to effectively
			 administer the provisions of this chapter and to otherwise assist in ensuring
			 the safety of imports into the United States.
					3Import-Related protection of intellectual
			 property rights
					231.Intellectual property rightsIn this chapter (other than section 232),
			 the term intellectual property rights refers to copyrights,
			 trademarks, and other forms of intellectual property rights that are enforced
			 by the U.S. Customs and Border Protection Agency.
					232.National Intellectual Property Rights
			 Coordination Center
						(a)EstablishmentThe Secretary of Homeland Security
			 shall—
							(1)establish within the U.S. Immigration and
			 Customs Enforcement Agency a National Intellectual Property Rights Coordination
			 Center; and
							(2)appoint an Assistant Director to head the
			 National Intellectual Property Rights Coordination Center.
							(b)DutiesThe duties of the Assistant Director of the
			 National Intellectual Property Rights Coordination Center shall include—
							(1)coordinating the investigation of sources
			 of goods imported into the United States that infringe intellectual property
			 rights to identify organizations that produce, smuggle, or distribute such
			 goods;
							(2)coordinating training for domestic and
			 international law enforcement agencies on investigative best practices to
			 develop and expand the capability of such agencies to enforce intellectual
			 property rights;
							(3)coordinating activities conducted by the
			 United States to prevent the importation or exportation of goods that infringe
			 intellectual property rights;
							(4)supporting the interdiction of goods
			 destined for the United States that infringe intellectual property
			 rights;
							(5)collecting information regarding
			 infringements of intellectual property rights from non-Federal sources;
							(6)integrating information from domestic and
			 international law enforcement agencies with information received from
			 non-Federal sources regarding infringements of intellectual property rights;
			 and
							(7)disseminating information regarding
			 infringements of intellectual property rights to other Federal agencies for use
			 in appropriate investigative and tactical activities.
							(c)Coordination with other
			 agenciesIn carrying out the
			 duties described in subsection (b), the Assistant Director of the National
			 Intellectual Property Rights Coordination Center shall coordinate with—
							(1)the U.S. Customs and Border Protection
			 Agency;
							(2)the Food and Drug Administration;
							(3)the Department of Justice;
							(4)the Department of Commerce;
							(5)the United States Postal Inspection
			 Service;
							(6)any Federal, State, local, or international
			 law enforcement agencies the Director of U.S. Immigration and Customs
			 Enforcement considers appropriate; and
							(7)any other entities the Director of U.S.
			 Immigration and Customs Enforcement considers appropriate.
							233.Joint strategic plan for the enforcement of
			 intellectual property rightsThe Commissioner of U.S. Customs and Border
			 Protection and the Director of U.S. Immigration and Customs Enforcement shall
			 include in the Joint Strategic Plan (as defined in section 2)—
						(1)a description of the efforts of the
			 Department of Homeland Security to enforce intellectual property rights;
						(2)a list of the 10 United States ports of
			 entry where the U.S. Customs and Border Protection Agency has seized the most
			 goods, by volume, that infringe intellectual property rights during the most
			 recent 2-year period for which data are available; and
						(3)a recommendation for the optimal allocation
			 of personnel, resources, and technology to ensure that the U.S. Customs and
			 Border Protection Agency and the U.S. Immigration and Customs Enforcement
			 Agency are adequately enforcing intellectual property rights.
						234.Repeated import-related infringement of
			 intellectual property rights
						(a)In generalThe Assistant Commissioner of the Office of
			 Trade of the U.S. Customs and Border Protection Agency shall identify and
			 maintain a confidential list of persons described in subsection (b) that have a
			 history of attempting to import goods that infringe intellectual property
			 rights into the United States.
						(b)Persons describedPersons described in this subsection are
			 persons involved in the entry of goods into the United States, including
			 intermodal transportation system providers, contract logistics providers, air,
			 land, and sea carriers, customs brokers, importers, and forwarders.
						(c)Commercial risk assessment
			 targetingThe Commercial
			 Targeting Division of the Office of Trade established under section 211 shall
			 consider the list under subsection (a) when establishing targeted risk
			 assessment methodologies and standards under section 211(c).
						(d)Removal from listThe Assistant Commissioner of the Office of
			 Trade shall—
							(1)periodically review the list of persons
			 under subsection (a); and
							(2)remove persons from the list that have
			 demonstrated a pattern of compliance with intellectual property rights.
							235.Personnel dedicated to the enforcement of
			 intellectual property rights
						(a)In generalThe Commissioner of U.S. Customs and Border
			 Protection shall ensure that sufficient personnel are assigned throughout the
			 U.S. Customs and Border Protection Agency who have responsibility for
			 preventing the importation of goods that infringe intellectual property rights
			 into the United States, including the Commercial Targeting Division established
			 under section 211 and the Office of Rulings and Regulations of the Office of
			 Trade.
						(b)Port
			 personnelThe Commissioner of
			 U.S. Customs and Border Protection shall ensure that at least 1 full-time
			 employee with principal responsibility for preventing the importation into the
			 United States of goods that infringe intellectual property rights is assigned
			 to each United States port of entry on the list required by section
			 233(2).
						(c)StaffingThe Commissioner of U.S. Customs and Border
			 Protection shall assign not fewer than 3 full-time employees of the U.S.
			 Customs and Border Protection Agency to the National Intellectual Property
			 Rights Coordination Center established under section 232.
						(d)ReportNot later than December 31, 2010, the
			 Commissioner of U.S. Customs and Border Protection shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report estimating the average time required by the
			 Office of Rulings and Regulations of the Office of Trade to make a
			 determination with respect to whether goods detained by the U.S. Customs and
			 Border Protection Agency infringe intellectual property rights, distinguishing
			 among types of intellectual property rights.
						236.Training with respect to the enforcement of
			 intellectual property rights
						(a)TrainingThe Commissioner of U.S. Customs and Border
			 Protection shall ensure that officers of the U.S. Customs and Border Protection
			 Agency are trained to effectively detect and identify goods destined for the
			 United States that infringe intellectual property rights, including through the
			 use of technologies identified under subsection (b).
						(b)Identification of new
			 technologiesIn consultation
			 with private sector entities (as defined in section 2), the Commissioner of
			 U.S. Customs and Border Protection shall identify—
							(1)technologies with the cost-effective
			 capability to detect and identify goods at United States ports of entry that
			 infringe intellectual property rights; and
							(2)cost-effective programs for training
			 officers of the U.S. Customs and Border Protection Agency to use such
			 technologies.
							(c)Donations of technologyNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner of U.S. Customs and Border
			 Protection shall promulgate regulations to enable the U.S. Customs and Border
			 Protection Agency to receive donations of hardware, software, equipment, and
			 similar technologies, and to accept training and other support services from
			 private sector entities.
						237.Recordation of works for which a copyright
			 is pending
						(a)In generalSection 526 of the Tariff Act of 1930 (19
			 U.S.C. 1526) is amended—
							(1)by redesignating subsection (f) as
			 subsection (g); and
							(2)by inserting after subsection (e) the
			 following:
								
									(f)Recordation of works for which a copyright
				is pending
										(1)In generalSubject to paragraph (3), a person who
				submits an application to the Copyright Office of the Library of Congress for
				registration of a copyright under title 17, United States Code, with respect to
				a work described in paragraph (2) may request the Commissioner of U.S. Customs
				and Border Protection—
											(A)to record the application of the person for
				registration of the copyright; and
											(B)to enforce the copyright for which the
				person submitted the application to the same extent and in the same manner as
				if the copyright was registered with the Copyright Office.
											(2)Eligible
				worksWorks described in this
				paragraph are recordings, motion pictures, or similar works otherwise eligible
				for registration under title 17, United States Code.
										(3)Proof of subsequent registration
											(A)In generalNot later than the date that is 30 days
				after the date on which the Copyright Office registers, or denies the
				registration of, the copyright of a person who requested that the Commissioner
				record the application for the copyright under paragraph (1), the person shall
				submit to the Commissioner proof of the registration of the copyright or a
				notice of the denial of the registration of the copyright, as the case may
				be.
											(B)Notices to Commissioner while application
				pendingNot later than 1 year
				after the date on which a person requests that the Commissioner record the
				application of the person for a copyright under paragraph (1), and annually
				thereafter until the Copyright Office registers the copyright or denies the
				application for the copyright, the person shall submit to the Commissioner a
				notice that the application for the copyright remains pending before the
				Copyright Office.
											(C)Cancellation of recordationThe Commissioner may cancel the recordation
				of an application for a copyright under paragraph (1) if—
												(i)the person who requested that the
				Commissioner record the application for the copyright—
													(I)fails to submit proof of the registration
				of the copyright to the Commissioner by the date required under subparagraph
				(A); or
													(II)fails to submit a notice that the
				application for the copyright remains pending by a date required under
				subparagraph (B); or
													(ii)the Commissioner receives notice that the
				Copyright Office denied the application for the
				copyright.
												.
							(b)Conforming amendmentSubsection (g) of such section 526, as
			 redesignated by subsection (a), is amended by striking (e) and
			 inserting (e) or (f).
						238.Availability of samples to owners of
			 copyrights and trademarks or persons injured by the importation of
			 circumvention devices
						(a)Merchandise that may infringe a copyright
			 or trademarkThe Commissioner
			 of U.S. Customs and Border Protection may provide a sample of merchandise
			 detained or seized by the U.S. Customs and Border Protection Agency because the
			 merchandise may infringe a copyright or trademark to the owner of the copyright
			 or trademark (as the case may be) to conduct physical examination or testing to
			 determine if the merchandise infringes the copyright or trademark (as the case
			 may be).
						(b)Circumvention devicesThe Commissioner of U.S. Customs and Border
			 Protection may provide a sample of merchandise detained or seized by the U.S.
			 Customs and Border Protection Agency because the importation of the merchandise
			 may be prohibited by subsection (a)(2) or (b)(1) of section 1201 of title 17,
			 United States Code, to any person who may be injured by the importation of the
			 merchandise to conduct physical examination or testing to determine if the
			 importation of the merchandise is prohibited under either such
			 subsection.
						(c)Bond requirement for merchandise over
			 $100If the value of a sample
			 of merchandise described in subsection (a) or (b) is more than $100, the
			 Commissioner of U.S. Customs and Border Protection shall require a person
			 requesting such a sample to furnish a bond in the form and amount specified by
			 the director of the United States port of entry where the merchandise entered
			 the United States.
						239.Seizure of circumvention devices
						(a)In generalSection 596(c)(2) of the Tariff Act of 1930
			 (19 U.S.C. 1595a(c)(2)) is amended—
							(1)in subparagraph (E), by striking
			 or;
							(2)in subparagraph (F), by striking the period
			 and inserting ; or; and
							(3)by adding at the end the following:
								
									(G)the U.S. Customs and Border Protection
				Agency determines it is a technology, product, service, device, component, or
				part thereof the importation of which is prohibited under section 1201(a)(2) or
				1201(b)(1) of title 17, United States
				Code.
									.
							(b)PublicationNot later than 15 days after seizing
			 merchandise pursuant to section 596(c)(2)(G) of the Tariff Act of 1930, as
			 added by subsection (a), the Commissioner of U.S. Customs and Border Protection
			 shall publish on the Internet website of the U.S. Customs and Border Protection
			 Agency information regarding the merchandise seized to permit any person to
			 identify the merchandise and determine whether the merchandise is—
							(1)a technology, product, service, device,
			 component, or part thereof described in section 1201(a)(2) of title 17, United
			 States Code, that—
								(A)is primarily designed or produced for the
			 purpose of circumventing a technological measure that effectively controls
			 access to a work for which the person has a copyright that is registered under
			 title 17, United States Code, or that is otherwise recorded with the U.S.
			 Customs and Border Protection Agency;
								(B)has only limited commercially significant
			 purpose or use other than to circumvent such a technological measure; or
								(C)is marketed for use in circumventing such a
			 technological measure; or
								(2)a technology, product, service, device,
			 component, or part thereof described in section 1201(b)(1) of title 17, United
			 States Code, that—
								(A)is primarily designed or produced for the
			 purpose of circumventing protection afforded by a technological measure that
			 effectively protects a right of the person for a work or a portion of a work
			 that is registered under title 17, United States Code, or that is otherwise
			 recorded with the U.S. Customs and Border Protection Agency;
								(B)has only limited commercially significant
			 purpose or use other than to circumvent protection afforded by such a
			 technological measure; or
								(C)is marketed for use in circumventing
			 protection afforded such a technological measure.
								(c)ApplicationNot later than 30 days after publishing the
			 information required under subsection (b) with respect to seized merchandise,
			 any person that determines that the seized merchandise is merchandise that
			 infringes a right of the person as described in subsection (b) (or an agent of
			 such a person) may submit to the U.S. Customs and Border Protection Agency an
			 application that—
							(1)identifies the person as a person who holds
			 such a right (or an agent of such a person); and
							(2)requests the information described in
			 subsection (d).
							(d)DisclosureNot later than 30 days after receiving an
			 application described in subsection (c), the U.S. Customs and Border Protection
			 Agency shall disclose to the person who submitted the application the following
			 information:
							(1)The date of importation of the merchandise
			 seized.
							(2)The United States port of entry at which
			 the merchandise was seized.
							(3)A description of the merchandise.
							(4)The quantity of merchandise seized.
							(5)The country of origin of the
			 merchandise.
							(6)The name and address of the foreign
			 manufacturer of the merchandise.
							(7)The name and address of the exporter of the
			 merchandise.
							(8)The name and address of the importer of the
			 merchandise.
							240.Information for travelers regarding
			 violations of intellectual property rightsThe Secretary of Homeland Security shall
			 develop and carry out an educational campaign to inform travelers entering or
			 leaving the United States about the legal, economic, and public health and
			 safety implications of acquiring goods that infringe intellectual property
			 rights outside the United States and importing such goods into the United
			 States in violation of United States law.
					241.International cooperation and information
			 sharing
						(a)CooperationTo the extent practicable and appropriate,
			 the Secretary of Homeland Security shall coordinate with the competent law
			 enforcement authorities of foreign governments, including by sharing
			 information relevant to enforcement actions, to enhance the efforts of United
			 States and foreign law enforcement agencies to enforce intellectual property
			 rights.
						(b)Technical AssistanceTo the extent practicable and appropriate,
			 the Secretary of Homeland Security shall provide technical assistance to
			 competent law enforcement authorities of foreign governments to enhance the
			 ability of such authorities to enforce intellectual property rights.
						242.Sense of Congress regarding recordation
			 processIt is the sense of
			 Congress that the Commissioner of U.S. Customs and Border Protection should
			 work with the Under Secretary for Intellectual Property and Director of the
			 United States Patent and Trademark Office of the Department of Commerce and the
			 Register of Copyrights of the Library of Congress to consider a system under
			 which—
						(1)a trademark may be recorded with the U.S.
			 Customs and Border Protection Agency simultaneously with the issuance of
			 trademark registration by the United States Patent and Trademark Office;
			 and
						(2)a copyright may be recorded with the U.S.
			 Customs and Border Protection Agency simultaneously with the registration of a
			 copyright by the Register of Copyrights.
						IIIMiscellaneous provisions
			301.Consultation on trade and customs revenue
			 functionsSection 401(c) of
			 the Safety and Accountability for Every Port Act (6 U.S.C. 115(c)) is
			 amended—
				(1)in paragraph (1), by striking on
			 Department policies and actions that have and inserting not
			 later than 30 days after proposing, and not later than 30 days before
			 finalizing, any Department policies, initiatives, or actions that will
			 have; and
				(2)in paragraph (2)(A), by striking not
			 later than 30 days prior to the finalization of and inserting
			 not later than 60 days before proposing, and not later than 60 days
			 before finalizing,.
				302.Drawback for exported merchandise
				(a)In generalSection 313 of the Tariff Act of 1930 (19
			 U.S.C. 1313) is amended to read as follows:
					
						313.Drawback for exported merchandise
							(a)DefinitionsIn this section:
								(1)Bill of materials; formulaThe terms bill of materials
				and formula mean records kept in the ordinary course of business
				that identify each component incorporated into merchandise or that identify the
				quantity of each element, material, chemical, mixture, or other substance
				incorporated into merchandise.
								(2)CommissionerThe term Commissioner means
				the Commissioner of U.S. Customs and Border Protection.
								(3)DestructionThe term destruction means a
				process by which merchandise loses all commercial value, other than the value
				of any material that may be recovered when the merchandise is destroyed.
								(4)Direct identificationThe term direct identification
				means identifying, for drawback purposes, merchandise when exported as the same
				merchandise previously imported or as merchandise into which the imported
				merchandise is incorporated using—
									(A)the serial number or other unique
				identifier of the merchandise; or
									(B)such accounting methods as are provided for
				by regulation by the Commissioner.
									(5)DirectlyThe term directly means a
				transfer of merchandise from 1 person to another person without any
				intermediate transfer.
								(6)FungibleThe term fungible means, with
				respect to merchandise, merchandise that is commercially identical to other
				merchandise in all instances.
								(7)Good subject to Chile FTA
				drawbackThe term good
				subject to Chile FTA drawback has the meaning given that term in section
				203(a) of the United States-Chile Free Trade Agreement Implementation Act (19
				U.S.C. 3805 note).
								(8)Good subject to NAFTA
				drawbackThe term good
				subject to NAFTA drawback has the meaning given that term in section
				203(a) of the North American Free Trade Agreement Implementation Act (19 U.S.C.
				3333(a)).
								(9)HTSThe term HTS means the
				Harmonized Tariff Schedule of the United States (19 U.S.C. 1202).
								(10)IncorporatedThe term incorporated means
				any operation by which merchandise becomes classifiable in a different 8-digit
				HTS subheading number.
								(11)IndirectlyThe term indirectly means a
				transfer of merchandise from 1 person to another person with 1 or more
				intermediate transfers.
								(12)NAFTA countryThe term NAFTA country has the
				meaning given that term in section 2 of the North American Free Trade Agreement
				Implementation Act (19 U.S.C. 3301).
								(13)Schedule BThe term Schedule B means the
				Department of Commerce Schedule B, Statistical Classification of Domestic and
				Foreign Commodities Exported from the United States.
								(14)Substitute merchandiseThe term substitute
				merchandise means merchandise that is substituted for other merchandise
				for drawback purposes pursuant to subsection (b)(3).
								(15)VesselThe term vessel includes
				vessels, parts of vessels, aircraft, and parts of aircraft.
								(b)In general
								(1)DrawbackIf merchandise is imported into the United
				States and merchandise described in paragraph (2) is then exported, duties,
				fees, and taxes paid upon entry or importation of the merchandise shall be
				refunded as drawback in an amount determined under subsection (d).
								(2)Eligible merchandise
									(A)In generalMerchandise described in this paragraph
				is—
										(i)the imported merchandise;
										(ii)merchandise that is substituted for the
				imported merchandise pursuant to paragraph (3);
										(iii)merchandise into which the imported
				merchandise or substitute merchandise is incorporated; or
										(iv)merchandise that is substituted, pursuant
				to paragraph (3), for merchandise into which the imported merchandise or
				substitute merchandise is incorporated.
										(B)Identification of merchandiseA person claiming drawback under this
				section shall demonstrate that the merchandise being exported is merchandise
				described in this paragraph based on information contained in the line item for
				the imported merchandise on the entry summary form and information contained in
				the line item for the exported merchandise in the automated export
				system.
									(3)Substitution
									(A)In generalExcept as provided in this paragraph,
				merchandise may be substituted for other merchandise if it can be demonstrated
				that the merchandise was classifiable under the same 8-digit HTS subheading
				number as the other merchandise at some point during the 5-year period
				beginning on the date on which the merchandise was imported.
									(B)Limitation on substitution based on excise
				tax rateNotwithstanding
				subparagraph (A), merchandise subject to one excise tax rate may not be
				substituted for merchandise subject to another excise tax rate.
									(C)Special rules
										(i)In the case of merchandise that is
				classifiable under heading 2710 or 3901 through 3914 of the HTS, the
				merchandise may be substituted for other merchandise if the merchandise is
				classifiable under the same 8-digit HTS subheading number as the other
				merchandise under the HTS as in effect on January 1, 2000.
										(ii)Merchandise that is classifiable under
				subheading 2204.21.50, 2204.29.20, or 2204.29.60 of the HTS may be substituted
				for other merchandise that is classifiable under any such subheading.
										(iii)Merchandise that is classifiable under
				subheading 2204.21.80, 2204.29.40, or 2204.29.80 of the HTS may be substituted
				for other merchandise that is classifiable under any such subheading.
										(D)ClassificationThe Schedule B number for merchandise may
				be used for purposes of determining under subparagraph (A) or (C) if the
				merchandise is or has been classifiable under the same 8-digit HTS subheading
				number as other merchandise.
									(4)Eligibility for drawback for merchandise
				incorporated into other merchandiseImported merchandise described in paragraph
				(1) that is incorporated into other merchandise shall be eligible for drawback
				under this section regardless of the number of times the merchandise is
				incorporated into other merchandise or such other merchandise is incorporated
				into other merchandise if the merchandise is otherwise eligible for drawback
				under this section.
								(5)Special rules for ethyl alcohol
									(A)In generalNotwithstanding any other provision of law,
				in the case of any duty paid under subheading 9901.00.50 of the HTS on imports
				of ethyl alcohol or a mixture of ethyl alcohol, such duty may not be refunded
				if the exported merchandise upon which a drawback claim is based does not
				contain ethyl alcohol or a mixture of ethyl alcohol.
									(B)ApplicabilityThis paragraph shall apply with respect
				to—
										(i)imports of ethyl alcohol or a mixture of
				ethyl alcohol entered for consumption, or withdrawn from warehouse for
				consumption, on or after October 1, 2008; and
										(ii)imports of ethyl alcohol or a mixture of
				ethyl alcohol entered for consumption, or withdrawn from warehouse for
				consumption, on or after October 1, 2008, if a duty drawback claim is filed
				with respect to such imports on or after October 1, 2010.
										(c)Eligibility To claim drawback
								(1)Person making claimA person may claim drawback under this
				section if the person—
									(A)(i)imports the merchandise on which the claim
				is based; or
										(ii)obtains the importer's permission to claim
				the drawback; and
										(B)(i)exports the merchandise on which the claim
				is based; or
										(ii)obtains the exporter's permission to claim
				drawback.
										(2)Claim for drawback on merchandise
				incorporatedIf drawback is
				claimed with respect to imported merchandise or substitute merchandise
				incorporated into other merchandise, the person making the claim shall submit a
				bill of materials or formula identifying the imported merchandise or substitute
				merchandise and the merchandise into which it is incorporated by the 8-digit
				HTS subheading number and the quantity of the imported merchandise or
				substitute merchandise (as the case may be) and the merchandise into which it
				is incorporated. Imported merchandise or substitute merchandise shall be deemed
				incorporated into other merchandise if the bill of materials or formula for
				such other merchandise includes the imported merchandise or substitute
				merchandise.
								(3)Electronic filingA claim for drawback under this section
				shall be filed electronically.
								(4)Time limit for claimDrawback may be paid under this section
				only if the claim for drawback is filed not later than 5 years after the date
				on which the merchandise is imported. If merchandise with respect to which
				drawback is claimed is imported on more than 1 date, the earliest date of
				importation shall be used for purposes of this paragraph.
								(d)Amount of drawback
								(1)In generalThe amount of drawback paid pursuant to
				this section shall be equal to 99 percent of the product of—
									(A)the number of units of merchandise exported
				to claim drawback with respect to imported merchandise, and
									(B)the lesser of—
										(i)the average of duties, taxes, and fees paid
				for each unit of the imported merchandise with respect to which drawback is
				claimed, or
										(ii)the average amount of duties, taxes, and
				fees that would apply to the exported merchandise if the exported merchandise
				were imported.
										(2)LimitationThe amount of duties, taxes, and fees that
				may be refunded as drawback with respect to imported merchandise pursuant to
				this subsection shall be reduced by the amount of any duties, taxes, and fees
				previously refunded to a person with respect to such merchandise.
								(e)Refunds, waivers, or reductions under
				certain free trade agreements
								(1)In generalSubject to section 508(b)(2)(B) of the
				Tariff Act of 1930 (19 U.S.C. 1508(b)(2)(B)), if merchandise that is exported
				to a NAFTA country is a good subject to NAFTA drawback, no customs duties on
				the good may be refunded, waived, or reduced in an amount that exceeds the
				lesser of—
									(A)the total amount of customs duties paid or
				owed on the good on importation into the United States; or
									(B)the total amount of customs duties paid on
				the good on importation into the NAFTA country.
									(2)Special rule for CanadaIf Canada ceases to be a NAFTA country and
				the suspension of the operation of the United States-Canada Free-Trade
				Agreement thereafter terminates, then for purposes of subsection (b), the
				shipment to Canada during the period such Agreement is in operation of
				merchandise made from or substituted for a good eligible for drawback under
				section 204(a) of the United States-Canada Free-Trade Agreement Implementation
				Act of 1988 (Public Law 100–449; 19 U.S.C. 2112 note) does not constitute an
				exportation.
								(3)Special rule for Chile
									(A)In generalFor purposes of subsections (b) and (g)(2),
				if merchandise that is exported to Chile is a good subject to Chile FTA
				drawback, no customs duties on the good may be refunded, waived, or reduced,
				except as provided in subparagraph (B).
									(B)Amount of customs dutiesThe customs duties referred to in
				subparagraph (A) may be refunded, waived, or reduced by—
										(i)100 percent during the 8-year period
				beginning on January 1, 2004;
										(ii)75 percent during the 1-year period
				beginning on January 1, 2012;
										(iii)50 percent during the 1-year period
				beginning on January 1, 2013; and
										(iv)25 percent during the 1-year period
				beginning on January 1, 2014.
										(4)Fungible merchandise exported to NAFTA
				countries or Chile
									(A)Fungible merchandise exported to NAFTA
				countriesThe exportation to
				a NAFTA country of merchandise that is fungible with and substituted for
				imported merchandise, other than merchandise described in paragraphs (1)
				through (8) of section 203(a) of the North American Free Trade Agreement
				Implementation Act (19 U.S.C. 3333(a)), shall not be treated as an exportation
				of substitute merchandise for purposes of drawback under subsection
				(b)(3).
									(B)Fungible merchandise exported to
				ChileBeginning on January 1,
				2015, the exportation to Chile of merchandise that is fungible with and
				substituted for imported merchandise, other than merchandise described in
				paragraphs (1) through (5) of section 203(a) of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note), shall not be treated
				as an exportation of substitute merchandise for purposes of drawback under
				subsection (b)(3). The preceding sentence shall not be construed to permit the
				substitution of merchandise under subsection (b) with respect to merchandise
				described in paragraph (2) of section 203(a) of the United States-Chile Free
				Trade Agreement Implementation Act.
									(f)Proof of exportationA person claiming drawback under this
				section shall submit, as proof of exportation, 1 of the following:
								(1)The record of exportation entered in the
				United States Government automated export system or, if the exporter is unable
				to use that system, evidence of information similar to the information
				contained in such a record.
								(2)In the case of a drawback claim filed
				pursuant to paragraph (1) or (2) of subsection (e), the entry records from
				Canada or Mexico.
								(3)In the case of a deemed export, any record
				that establishes the deemed export.
								(g)Special eligibility rules
								(1)Destruction of merchandise
									(A)Eligibility for drawbackDrawback under this section may be claimed
				with respect to imported merchandise if—
										(i)the imported merchandise or merchandise
				into which the imported merchandise is incorporated—
											(I)is not exported because of its destruction;
				and
											(II)was not used in the United States before
				its destruction; and
											(ii)the person claiming the drawback uses
				direct identification to identify the imported merchandise that is destroyed or
				incorporated into other merchandise that is destroyed.
										(B)Amount of drawbackSubject to subparagraph (C), the amount of
				drawback paid pursuant to subparagraph (A) shall be the amount of drawback
				determined under subsection (d)(1).
									(C)Limitations
										(i)Duties, taxes, and fees previously
				refundedThe amount of
				duties, taxes, and fees to be refunded with respect to imported merchandise
				pursuant to this paragraph shall be reduced by the amount of any duties, taxes,
				and fees previously refunded to an importer of record or the person claiming
				drawback with respect to such merchandise.
										(ii)Value of materials recovered during
				destructionThe value of the
				imported merchandise with respect to which drawback is claimed shall be reduced
				by the value of any materials recovered during the destruction of the
				merchandise (including the value of any tax benefit or royalty payment with
				respect to such materials).
										(2)Vessels built for residents of a foreign
				countryDrawback under this
				section may be claimed for materials imported and used in the construction and
				equipment of vessels built for foreign account and ownership, or for the
				government of any foreign country, notwithstanding that such vessels may not
				within the strict meaning of the term be exported.
								(3)Agricultural productsNo drawback may be claimed under this
				section for an agricultural product with respect to which an over-quota rate of
				duty has been paid, unless—
									(A)the product is identified as the imported
				agricultural product using direct identification; and
									(B)the product has not been used in the United
				States.
									(4)Merchandise not regularly
				enteredImported merchandise
				that is not regularly entered, or withdrawn from warehouse for consumption,
				does not satisfy the exportation or destruction requirements of this
				section.
								(5)Certain exported merchandise
									(A)In generalExcept as provided in subparagraph (B),
				upon the exportation of flavoring extracts, flavors, medicines, medicinal
				preparations, or perfumes manufactured or produced in the United States in part
				from domestic alcohol on which an internal revenue tax has been paid, there
				shall be allowed a drawback in an amount equal to the tax found to have been
				paid on the alcohol so used.
									(B)LimitationIf drawback has been claimed under section
				5114 of the Internal Revenue Code of 1986 with respect to flavoring extracts,
				flavors, medicines, medicinal preparations, or perfumes manufactured or
				produced in the United States, the amount of drawback under this paragraph
				shall be limited to $1 per proof gallon.
									(C)Form of claimA claim for drawback under this paragraph
				shall be submitted in such form, at such times, and under such conditions as
				the Secretary of the Treasury shall prescribe by regulation.
									(h)Prohibition on other claims for
				drawbackMerchandise that is
				exported or destroyed to satisfy a claim for drawback shall not be the basis of
				any other claim for drawback, except that appropriate credit and deductions for
				claims covering components or ingredients of such merchandise shall be made in
				computing drawback payments.
							(i)Liability for claim
								(1)In generalAny person making a claim for drawback with
				respect to imported merchandise shall be liable for the full amount of the
				drawback on the imported merchandise.
								(2)Liability of importersAn importer shall be liable for any
				drawback claim made by another person with respect to imported merchandise in
				an amount equal to the amount of duties, taxes, and fees that the importer
				authorizes the other person to claim with respect to the imported
				merchandise.
								(3)Joint and several liabilityAny person described in paragraphs (1) and
				(2) shall be jointly and severally liable for the amount described in paragraph
				(2).
								(4)Order of recoveryThe Secretary of the Treasury shall seek to
				recover the amount of the drawback from a person described in paragraph (1)
				before seeking recovery from an importer described in paragraph (2).
								(j)Payment from receipts of Puerto
				RicoA drawback under this
				section for merchandise shall be paid from the customs receipts of Puerto Rico
				if the duties for such merchandise were originally paid into the Treasury of
				Puerto Rico.
							.
				
				(b)Technical and conforming
			 amendments
					(1)RefundsSection 505(b) of the Tariff Act of 1930
			 (19 U.S.C. 1505(b)), is amended by adding at the end the following:
			 Refunds of excess moneys deposited, as determined on a liquidation or
			 reliquidation, shall be reduced by any amount paid, on an accelerated basis or
			 otherwise, to a person claiming drawback pursuant to section
			 313..
					(2)Review of protestsThe second sentence of section 515(a) of
			 the Tariff Act of 1930 (19 U.S.C. 1515(a)) is amended by striking the period at
			 the end and inserting in accordance with section 505..
					(3)Refunds, waivers, and reductions of duty
			 under NAFTASection
			 508(b)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1508(b)(2)(B)) is amended by
			 striking section 313(n)(2) or (o)(1) and inserting
			 section 313(e)(1).
					(c)Effective date
					(1)In generalThe amendments made by this section
			 shall—
						(A)take effect on the date on which the
			 Commissioner of U.S. Customs and Border Protection publishes in the Federal
			 Register a finding that the Automated Commercial Environment computer system is
			 the exclusive system of record in the United States for filing entry summaries;
			 and
						(B)except as provided in paragraph (2), apply
			 to drawback claims filed with respect to merchandise that enters the United
			 States on or after such date.
						(2)Transition ruleDuring the 1-year period beginning on the
			 date described in paragraph (1)(A), a person may elect to file a claim for
			 drawback under—
						(A)section 313 of the Tariff Act of 1930, as
			 amended by this section; or
						(B)section 313 of the Tariff Act of 1930, as
			 in effect on the day before the date described in paragraph (1)(A).
						(d)Government Accountability Office
			 reportNot later than October
			 1, 2012, the Comptroller General of the United States shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report that contains—
					(1)an evaluation of the costs and benefits to
			 the Federal Government, and the benefits to the private sector, resulting from
			 the implementation of section 313 of the Tariff Act of 1930, as amended by this
			 section; and
					(2)an assessment of the extent to which the
			 implementation of such section 313 may permit a person claiming drawback with
			 respect to imported merchandise to receive drawback in excess of the duties,
			 taxes, or fees paid on the imported merchandise.
					303.Penalties for customs brokers
				(a)In generalSection 641(d)(1) of the Tariff Act of 1930
			 (19 U.S.C. 1641(d)(1)) is amended—
					(1)in subparagraph (E), by striking ;
			 or and inserting a semicolon;
					(2)in subparagraph (F), by striking the period
			 and inserting ; or; and
					(3)by adding at the end the following:
						
							(G)has been convicted of committing or
				conspiring to commit an act of terrorism described in section 2332b of title
				18, United States Code.
							.
				
					(b)Technical amendmentsSection 641 of the Tariff Act of 1930 (19
			 U.S.C. 1641) is amended—
					(1)in subsection (g)(2)(B), by striking
			 Secretary's notice and inserting notice under
			 subparagraph (A); and
					(2)by striking Customs Service
			 each place it appears and inserting U.S. Customs and Border Protection
			 Agency.
					304.Articles repaired or altered
				(a)Articles exported and returned, not
			 advanced or improved in conditionSubchapter I of chapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended—
					(1)in the article description for the item
			 relating to subheading 9801.00.20, by inserting bailment agreements, or
			 for warehousing, repackaging, or both, after similar use
			 agreements,; and
					(2)by adding at the end of the U.S. Notes the
			 following:
						
							3.(a)For purposes of subheading 9801.00.20,
				fungible goods exported from the United States—
									(i)may be
				commingled; and
									(ii)the origin,
				value, and classification of such goods may be accounted for using an inventory
				management method.
									(b)If a person chooses to use an inventory
				management method under subdivision (a) with respect to fungible goods, the
				person shall use the same inventory management method for those goods with
				respect to which the person claims fungibility.
							(c)For purposes of this note—
								(i)the term fungible good means
				any good that is commercially identical to another good in all instances;
				and
								(ii)the term inventory management
				method means any method for managing inventory that is based on
				generally accepted accounting principles.
								4.For purposes of subheading
				9801.00.26—
								(a)an article is sold for exportation and
				exported to an individual outside of the United States for personal use if the
				article—
									(i)is sold to the individual through the
				Internet or a catalogue or in any other similar manner; and
									(ii)delivered to the individual from a
				warehouse, distribution center, or similar facility in the United States;
				and
									(b)an article exported to an individual under
				subdivision (a) is reimported as a personal return if the article is—
									(i)returned by the individual to the
				warehouse, distribution center, or similar facility in the United States from
				which the article was delivered; and
									(ii)resold, without regard to whom the article
				is
				resold.
									.
					(b)Articles exported and returned, advanced or
			 improved abroadSubchapter II
			 of chapter 98 of the Harmonized Tariff Schedule of the United States is amended
			 by adding at the end of U.S. Note 3 the following:
					
						(f)(i)For purposes of subheadings 9802.00.40 and
				9802.00.50, fungible goods exported from the United States for the purposes
				described in such subheadings—
							(A)may be commingled; and
							(B)the origin, value, and classification of
				such goods may be accounted for using an inventory management method.
							(ii)If a person
				chooses to use an inventory management method under this subdivision with
				respect to fungible goods, the person shall use the same inventory management
				method for those goods with respect to which the person claims
				fungibility.
						(iii)For
				purposes of this subdivision—
							(A)the term
				fungible good means any good that is commercially identical to
				another good in all instances; and
							(B)the term
				inventory management method means any method for managing
				inventory that is based on generally accepted accounting
				principles.
							.
				305.Charter flightsSection 13031(e)(1) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)(1)) is
			 amended—
				(1)by striking (1) Notwithstanding
			 section 451 of the Tariff Act of 1930 (19 U.S.C. 1451) or any other provision
			 of law (other than paragraph (2)) and inserting the following:
					
						(1)(A)Notwithstanding section 451 of the Tariff
				Act of 1930 (19 U.S.C. 1451) or any other provision of law (other than
				subparagraph (B) and paragraph (2))
							;
				and
				(2)by adding at the end the following:
					
						(B)(i)An appropriate officer of the U.S. Customs
				and Border Protection Agency may assign a sufficient number of employees from
				the Agency (if available) to perform services described in clause (ii) for a
				charter air carrier (as defined in section 40102(a)(13) of title 49, United
				States Code) for a charter flight arriving after normal operating hours at an
				airport that is an established port of entry serviced by the Agency,
				notwithstanding that overtime funds for those services are not available, if
				the charter air carrier—
								(I)not later than 4 hours before the flight
				arrives, specifically requests that such services be provided; and
								(II)pays any overtime fees incurred in
				connection with such services.
								(ii)Services described in this clause are
				customs services for passengers and their baggage or any other such service
				that could lawfully be performed during regular hours of
				operation.
							.
				
				306.Symposium fees
				(a)In generalThe Secretary of Homeland Security may
			 collect fees from any non-Federal participant in a conference, seminar,
			 exhibition, symposium, or similar meeting conducted by the Department of
			 Homeland Security in advance of such a meeting to offset the costs to the
			 Department of conducting the meeting.
				(b)Excess feesAny fees collected by the Secretary
			 pursuant to subsection (a) that exceed the actual costs to the Department of
			 conducting a meeting referred to in that subsection shall be deposited into the
			 Treasury as miscellaneous receipts.
				307.Pilot program for establishing 24-hour
			 commercial land border ports of entry
				(a)In generalThe President shall establish a pilot
			 program under which the President shall—
					(1)pursuant to chapter 223 of the Act of
			 August 1, 1914 (19 U.S.C. 2), designate certain land border crossings as
			 commercial ports of entry in accordance with subsection (b); and
					(2)ensure that each commercial port of entry
			 designated under paragraph (1) has sufficient resources—
						(A)to carry out the functions of a commercial
			 port of entry, including accepting entries of merchandise, collecting duties,
			 and enforcing the customs and trade laws of the United States; and
						(B)to perform the functions described in
			 subparagraph (A) 24 hours a day.
						(b)Designation
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the President shall designate as 24-hour commercial
			 ports of entry under the pilot program—
						(A)not less than 1 and not more than 3 land
			 border crossings on the northern border of the United States that meet the
			 criteria described in paragraph (2); and
						(B)not less than 1 and not more than 3 land
			 border crossings on the southern border of the United States that meet the
			 criteria described in paragraph (2).
						(2)Criteria for designationThe criteria described in this paragraph
			 are, with respect to a land border crossing, the following:
						(A)The land border crossing is located in a
			 State that has 2 or fewer 24-hour commercial ports of entry.
						(B)The land border crossing is located on land
			 owned by the United States Government.
						(C)An environmental assessment has been made
			 of the land on which the border crossing is located.
						(D)The costs associated with the designation
			 of the land border crossing as a commercial port of entry do not exceed
			 $30,000,000.
						(E)Based on an economic study, a determination
			 is made that the designation will have a positive economic impact on the local
			 community where the land border crossing is located.
						(F)The appropriate authorities of the
			 Government of Canada or Mexico, as the case may be, have expressed an intention
			 to commit resources to a similar designation of a corresponding foreign
			 port.
						(G)A State or local government has
			 demonstrated support for the designation through infrastructure improvements to
			 facilitate the operation of the land border crossing as a 24-hour commercial
			 port of entry.
						(c)ReportNot later than 90 days before the President
			 makes a determination under subsection (d)(1), the President shall submit to
			 the Committee on Finance of the Senate and Committee on Ways and Means of the
			 House of Representatives a report that provides—
					(1)a comparison of the vehicle traffic
			 crossing at each land border crossing—
						(A)before the designation of the crossing as a
			 24-hour commercial port of entry under the pilot program; and
						(B)after the port of entry becomes fully
			 operational as a 24-hour commercial port of entry under the pilot
			 program;
						(2)an estimate of the total value of
			 commercial goods that crossed each land border crossing designated as a 24-hour
			 commercial port of entry after becoming fully operational as a 24-hour
			 commercial port of entry; and
					(3)a comparison of—
						(A)wait times at other ports of entry in each
			 State in which a port of entry is designated as a 24-hour commercial port of
			 entry under the pilot program during the 2-year period preceding the
			 designation; and
						(B)wait times at such other ports of entry in
			 the State after the port of entry in the State designated as a 24-hour
			 commercial port of entry becomes fully operational as a 24-hour commercial port
			 of entry.
						(d)Termination
					(1)Determination of economic
			 benefitNot later than the
			 date that is 2 years after the date on which a port of entry becomes fully
			 operational as a 24-hour commercial port of entry under the pilot program, the
			 President shall—
						(A)determine whether the operation of the port
			 of entry 24 hours a day provides a net economic benefit to the United States;
			 and
						(B)submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report on that determination and the reasons for that determination.
						(2)TerminationIf the President determines under paragraph
			 (1) that operating a port of entry 24 hours a day does not provide a net
			 economic benefit to the United States, that port of entry shall cease to
			 operate 24 hours a day on the date on which the President submits the report
			 under paragraph (1)(B).
					308.Prohibition on importation of goods made
			 with forced or indentured labor or by benefit of human trafficking
				(a)Goods made with forced labor
					(1)In generalSection 307 of the Tariff Act of 1930 (19
			 U.S.C. 1307) is amended to read as follows:
						
							307.Prohibition on importation of goods made
				with forced or indentured labor or by benefit of human trafficking
								(a)Prohibition on importationNo good may be imported into the United
				States, if that good was produced, in whole or in part—
									(1)with convict labor, forced labor, or
				indentured labor under penal sanctions;
									(2)by means of coercion (as defined in section
				103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)),
				including by means of an employer withholding the passport or other travel
				documents of a foreign worker in order to compel the production of that good;
				or
									(3)by 1 or more individuals who, at the time
				of the production were being subjected to a severe form of trafficking in
				persons (as defined in section 103 of the Trafficking Victims Protection Act of
				2000 (22 U.S.C. 7102)).
									(b)Civil penalties
									(1)In generalAny person who violates any provision of
				this section or any regulation issued under this section may, in addition to
				any other civil or criminal penalty that may be imposed under this Act or title
				18, United States Code, or any other provision of law, be assessed a civil
				penalty by the Secretary of Homeland Security of not more than—
										(A)for the first violation, an amount equal to
				3 times the value of the goods imported or attempted to be imported in
				violation of this section; and
										(B)for the second and subsequent violations,
				an amount equal to 6 times the value of the goods imported or attempted to be
				imported in violation of this section.
										(2)Debarment
										(A)In generalThe Secretary may prohibit a person from
				importing any good into the United States, or exporting any good from the
				United States, if the Secretary finds that the person has engaged in a pattern
				or practice of actions that has resulted in a final determination with respect
				to the assessment of civil or criminal penalties for knowing and intentional or
				grossly negligent violations of any provision of this section or any regulation
				issued under this section.
										(B)ReinstatementThe Secretary may retract a prohibition
				imposed with respect to a person under subparagraph (A) if the Secretary
				determines that changed circumstances warrant such a retraction.
										(3)NoticeNo penalty may be assessed under this
				section against a person for violating a provision of this section or a
				regulation issued under this section unless the person is given notice and
				opportunity for a hearing with respect to such violation in accordance with
				section 554 of title 5, United States Code.
									(c)DefinitionsIn this section:
									(1)Child laborThe terms forced labor and
				indentured labor include forced or indentured child labor.
									(2)Convict laborThe term convict labor means
				work performed by an individual while imprisoned by a foreign government and
				without compensation.
									(3)Forced laborThe term forced labor means
				all work or service that is exacted from any person under the menace of any
				penalty for nonperformance and in which the person does not engage
				voluntarily.
									(4)GoodsThe term goods means goods,
				wares, articles, and merchandise.
									(5)Indentured labor under penal
				sanctionsThe term
				indentured labor under penal sanctions means work performed under
				a contract if the contract can be enforced through the imposition of a penalty
				or imprisonment.
									(6)ProducedThe term produced means
				produced, mined, or
				manufactured.
									.
					(2)Effective
			 dateThe amendment made by
			 this subsection applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the date that is 15 days after the date of the
			 enactment of this Act.
					(b)Monitoring and reporting
					(1)Establishment of Office for Labor
			 Enforcement
						(A)In generalThere is established within the U.S.
			 Immigration and Customs Enforcement Agency of the Department of Homeland
			 Security an Office for Labor Enforcement (in this subsection referred to as the
			 Office) to coordinate enforcement of the prohibition on
			 importing goods described in section 307 of the Tariff Act of 1930, as amended
			 by this section.
						(B)Assistant DirectorThe Office shall be headed by the Assistant
			 Director for Labor Enforcement who shall—
							(i)be appointed by the Secretary of Homeland
			 Security, in consultation with the Secretary of the Treasury; and
							(ii)report to the Director of U.S. Immigration
			 and Customs Enforcement.
							(C)DutiesThe Assistant Director shall—
							(i)oversee the investigations of the U.S.
			 Immigration and Customs Enforcement Agency with respect to the prohibition on
			 importing goods described in section 307 of the Tariff Act of 1930;
							(ii)coordinate efforts to enforce the
			 prohibition on importing goods described in section 307 of the Tariff Act of
			 1930, and centralize information collected with respect to that prohibition,
			 by—
								(I)the U.S. Immigration and Customs
			 Enforcement Agency;
								(II)the U.S. Customs and Border Protection
			 Agency;
								(III)the Department of the Treasury;
								(IV)the Department of State;
								(V)the Department of Labor;
								(VI)the Department of Commerce; and
								(VII)the Foreign Agricultural Service of the
			 Department of Agriculture;
								(iii)coordinate with foreign governments to
			 prevent the exportation to the United States of goods prohibited under section
			 307 of the Tariff Act of 1930;
							(iv)prepare and publish the list of producers
			 described in paragraph (2); and
							(v)report annually, as described in paragraph
			 (3), to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives.
							(2)List of producers
						(A)In generalThe list described in this paragraph is a
			 list compiled and regularly updated by the Assistant Director for Labor
			 Enforcement that includes the name and country of each producer of goods the
			 importation of which is prohibited under section 307 of the Tariff Act of 1930.
			 The list and regular updates shall be published in the Federal Register.
						(B)Removal from listThe Assistant Director may remove a
			 producer from the list under subparagraph (A) if the Assistant Director
			 determines that changed circumstances warrant such a removal.
						(3)ReportThe report required by paragraph (1)(C)(vi)
			 is a report submitted 180 days after the date of the enactment of this Act, and
			 annually thereafter, that contains the following:
						(A)The volume and value of goods made with
			 child labor, convict labor, forced labor, indentured labor under penal
			 sanctions, or any other coercion (as such terms are defined in section 307 of
			 the Tariff Act of 1930) that are seized upon arrival in the United
			 States.
						(B)A description of the goods described in
			 subparagraph (A).
						(C)An assessment of the extent to which child
			 labor, convict labor, forced labor, indentured labor under penal sanctions, or
			 any other coercion are used in producing goods destined for the United
			 States.
						(D)The progress being made in identifying and
			 interdicting goods that are destined for the United States that are made with
			 child labor, convict labor, forced labor, indentured labor under penal
			 sanctions, or any other coercion.
						(E)The most recent list of producers compiled
			 pursuant to subsection (b)(2).
						(4)Other dutiesThe Office shall also be responsible for
			 investigations relating to fraud, gross negligence, and negligence under
			 section 592 of the Tariff Act of 1930 (19 U.S.C. 1592) with respect to
			 violations of section 307 of such Act.
					(c)Conforming amendmentSection 501 of the U.S.-China Relations Act
			 of 2000 (22 U.S.C. 6961) is repealed.
				309.Honey transshipment
				(a)In generalThe Commissioner of U.S. Customs and Border
			 Protection shall direct appropriate personnel and resources of the U.S. Customs
			 and Border Protection Agency to address concerns that honey is being imported
			 into the United States in violation of the customs and trade laws of the United
			 States.
				(b)Country of origin
					(1)In generalThe Commissioner of U.S. Customs and Border
			 Protection shall compile a database of the individual characteristics of honey
			 produced in foreign countries to facilitate the verification of country of
			 origin markings of imported honey.
					(2)Engagement with foreign
			 governmentsThe Commissioner
			 shall seek to engage the customs agencies of foreign governments for assistance
			 in compiling the database described in paragraph (1).
					(c)Sense of CongressIt is the sense of Congress that the
			 Commissioner of the Food and Drug Administration should promptly establish a
			 national standard of identity for honey for the Commissioner of U.S. Customs
			 and Border Protection to use to ensure that imports of honey are—
					(1)classified accurately for purposes of
			 assessing duties; and
					(2)denied entry into the United States if such
			 imports pose a threat to the health or safety of consumers in the United
			 States.
					310.Contraband archaeological or ethnological
			 materials
				(a)In generalThe Commissioner of U.S. Customs and Border
			 Protection shall ensure that appropriate personnel of the U.S. Customs and
			 Border Protection Agency are trained in the detection, identification, and
			 detention of archaeological or ethnological materials the importation of which
			 violates the customs and trade laws of the United States.
				(b)TrainingThe Commissioner of U.S. Customs and Border
			 Protection is authorized to accept training and other support services from
			 experts outside of the Federal Government in the detection, identification, and
			 detention of archaeological or ethnological materials described in subsection
			 (a).
				311.De minimis and informal entries
				(a)De minimis valueSection 321(a)(2)(C) of the Tariff Act of
			 1930 (19 U.S.C. 1321(a)(2)(C)) is amended by striking $200 and
			 inserting $500.
				(b)Entry under regulationsSection 498 of the Tariff Act of 1930 (19
			 U.S.C. 1498) is amended—
					(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
						
							(1)Merchandise, when different commercial
				facilitation and risk considerations that may vary for different classes or
				kinds of merchandise or different classes of transactions may
				dictate;
							;
					(2)by redesignating subsection (b) as
			 subsection (c); and
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Entry of merchandise valued at $2,500 or
				less
								(1)In generalExcept as provided in paragraph (2), the
				Secretary of the Treasury shall prescribe rules and regulations for the
				declaration and entry of merchandise if the aggregate value of the shipment of
				merchandise does not exceed $2,500.
								(2)ExceptionThe rules and regulations prescribed under
				paragraph (1) shall not apply to articles that—
									(A)have a value in excess of $250; and
									(B)are classified under section VII, VIII, XI,
				or XII, chapter 94, or subchapter III or IV of chapter 99 of the Harmonized
				Tariff Schedule of the United
				States.
									.
					
